Case 1:20-cv-08786-GHW Document 9-6 Filed 10/26/20 Page 1 @§.82 ignsnoi9

K&S
22-19 160 Street
Whitestone, NY 11357

 

Telephone : 718)767-2808 Fax: 347)438-1053
Ship To: #1TEB 100 BROAD STREET LLC (ESSEN) From : To:
#100 Broad st -
NY, NY 10004 10/20/2019 10/25/2019

212) 943-0100

 

 

 

 

 

 

Shipped Amont Payment
10/20 Sunday 0.00 0.00
10/21 Monday 3812.30 0.00
10/22 Tuesday 3678.70 0.00
10/23 Wednesday 3318.60 0.00
10/24 Thursday 2839.80 0.00
10/25 Friday 2401.50 0.00
Shipped Total 16050.90 Paid Total 0.00
Delivery Charge 0.00 Credit Memo
Credit 0.00 ==
mart Date +/- Oty Item Price Amount
Sub-Total (+) 16,050.90 Fr nenn nnn nnn nnn nnn $$ --- == === - == ===
Prev.Balance(+) 157,805.80 10/24 + 1 jalip cr-1.3 0.00 0.00
10/24 + 1 yukona cr-1.3 0.00 0.00
Payment 0
wore Credit Total : 0.00

Current Balance 173,856.70 --.8=----+=-=---~~~~+------+--++-~ ~~~

 

 

 

 

 

 

 

 

 

 

 

 

 

AR Aging Report Current Balance 173,856.70
Ist Week 16,050.90 Received Amount (-)
2nd Week 15,055.50 This Week Balance
3rd Week & Over 142,750.30 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act. 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
K&S Case 1:20-cv-08786-GHW_ Document 9-6 Fed: 10/26/2080 age 2 OF B2_347)438-1053

 

 

 

 

 

 

 

INVOICE

ShipTo: # I1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 337414

#100 Broad st

NY, NY 10004 Date 10/21/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 2 28.00 56.00 | PEPPER RED RED USA 4 15.00 60.00
GALA APPLE 80 USA 1 45.00 45.00] YELLOW PEPPER YELL USA 2 14.00 28.00
STAR RUBY Cc USA 1 28.00 28.00} JALAPINO JALPN HOL 1 11.00 11.00
POMEGRANATES Cc USA 1 36.00 36.00 | CUCUMBER CUM MEX 3 18.00 54.00
SEEDLESS GREEN GR USA 1 25.00 25.00} SQUASH GREEN GR USA 1. 43.00 13.00
SEEDLESS RED RED USA 1 22.00 22.00} SQUASH YELLOW YEL MEX 1 13.00 13.00
PEACH LOOSE c USA 1. 25:00 25.00] GARLIC JAR JBOX USA 1 58.00 58.00
KIWI LOOSE LLOO USA 1 30.00 30.00 | MOO Cc USA 1 16.00 16.00
WATERMELON SEED USA 2 38.00 76.00 | GINGER 10LB 10LB CHN 1 12.00 12.00
CANTALOUP Cc USA 1 21.00 21.00 | MUSHROOM WASH 10LB USA 2 17.00 34.00
HONEY DEW c USA 1 22.00 22.00 | MUSH SPECIAL 10SP USA 3 18.00 54.00
JUICE ORANGE 100 USA 3 29.00 87.00 | PORTABELLA MUS M PO#2 USA 3 9.50 28.50
SUNKIST ORANGE 56 USA 3 28.00 84.00 | YAM #1 YAM USA 1 24.00 24.00
LEMON SK SK/L USA 1 36.00 36.00] POTATO IDAHO 90 USA 3 23.00 69.00
STRAWBERRY CAL USA 10 10.00 100.00 | POTATO RED A BOX BOX A USA 1 26.00 26.00
RASPBERRY A USA 7 18.00 126.00] CARROT LOOSE LOOSE USA 2 26.00 52.00
BLUEBERRY A USA 7 16.00 112.00] ONION SPANISH SPI USA 2 14.00 28.00
BLACKBERRY A USA 3 20.00 60.00 | ONION RED RD-J USA 2 11.00 22.00
AVOCADO HASS Cc USA 8 39.00 312.00| PINE GOLDEN GOL USA 4 13.00 52.00
PAPAYA RED RIPE RIPE MEX 1 26.00 26.00 | BANANA BNA ECU 3 15.50 46.50
MANGO RIPE M/RIP MEX 20 8.00 160.00 | MESCLUN SALAD MESC USA 14 7.00 98.00
TOMATO #1 5X6 USA 4 23.00 92.00 | CELERY CHOP BOX USA 1 36.00 36.00
TOMATO PLUM Cc MEX 2 26.00 52.00 | EGG EX/LOOSE EXLOO USA 6 21.00 126.00
TOMATO CHERRY Cc USA 1 14.00 14.00 | HERBS ROSEMARY ROSE CHL I 7<50 7.50
TOMATO GRAPE R USA 1 10.00 10.00 | SCALLION KING USA 3 14.00 42.00
TOMATO GRAPE YE USA 1 18.00 18.00
LETTUCE . ICEBERG A USA 1 33.00 33.00
ROMAINE CA-A USA 5 26.00 130.00
CABBAGE GR GR USA 1 13.00 13.00
CAULIFLOWER c USA 1 27.00 27.00
BROCCOLI CROWN CROW USA 5 18.00 90.00
RABE ANDY USA 2 35.00 70.00
ASPARAGUS LG USA 3 19.00 57.00
CELERY c USA 1 20.00 20.00
SPINACH BUSH USA 1 17.00 17.00
SPINACH BABY BA/SP USA 12 6.50 78.00
GREEN KALE KALE USA 4 13.00 52.00
STRINGBEAN BEAN USA 1 30.00 30.00 Total Boxes: 206.0
SNOWPEA A USA 1 29.00 29.00 Delivery $ : 267.80
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 1 29.00 29.00 Shipment 2 3,812.30
SHALLOT JAR/5LB sJ#5 USA 1 11.00 131.00) | 2S ce eee i
MINT A USA 1 13.00 13.00
BASTL A USA 1 19.00 19.00 Cash Receipt:
BABY ARRUGULA BA USA 8 10.50 64,00.) esse eere rset ere SSS
CILANTRO & USA L 12.00 12.00
BEETS 25LB LBAG CAN 1 9.00 9.00 Signature
PEPPER GREEN GR USA 2 12.00 24.00
Printed on Oct 12, 2020 *#eekee Balance : 157,805.80

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 3(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW_Document 9-6 Ph9Réd TOP E2e bane 3 dite> 7138 1059

INVOICE

 

 

 

 

 

 

Ship To: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 337488
#100 Broad st
NY, NY 10004 Date 10/22/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 2 28.00 56.00 | MUSH SPECIAL 10SP USA 4 18.00 72.00
GALA APPLE 80 USA 1 42.00 42.00 | PORTABELLA MUS M PO#2 USA 3 9.50 28.50
STAR RUBY Cc USA 2 28.00 56.00 | EGGPLANT Cc USA 1 12.00 12.00
POMEGRANATES c USA 1 38.00 38.00 | POTATO IDAHO 90 USA 2 23.00 46.00
SEEDLESS RED RED USA 1 22.00 22.00] CARROT LOOSE LOOSE USA 2 26.00 52.00
WATERMELON SEED USA 1 38.00 38.00] ONION SPANISH SPI USA 2 14.00 28.00
CANTALOUP ¢ USA 1 22.00 22.00] ONION RED RD-J USA 2 11.00 22.00
HONEY DEW G USA 1 23.00 23.00 | PINE GOLDEN GOL USA 4 13.00 52.00
JUICE ORANGE 100 USA 2 29.00 58.00] BANANA BNA ECU 3 se50 46.50
SUNKIST ORANGE 56 USA 2 28.00 56.00 | MESCLUN SALAD MESC USA 16 7.00 112.00
STRAWBERRY CAL USA 9 10.00 90.00 | EGG EX/LOOSE EXLOO USA 8 21.00 168.00
RASPBERRY A USA 7 17.00 119.00 | SCALLION KING USA 3 14.00 42.00
BLUEBERRY A USA 7 16.00 112.00
BLACKBERRY A USA 3B 21.00 63.00
AVOCADO HASS Cc USA 8 39.00 312.00
AVOCADO HASS# RIPE MEX 6 41.00 246.00
PAPAYA RED RIPE RIPE MEX 1 26.00 26.00
MANGO RIPE M/RIP MEX 15 7,50; ‘T12.50
TOMATO #1 5X6 USA 3 22.00 66.00
TOMATO PLUM cC MEX 2 26.00 52.00
TOMATO CHERRY c USA 1 14.00 14.00
TOMATO GRAPE R USA 2 10.00 20.00
TOMATILLO ORG MEX L 1.600 11.00
LETTUCE . ICEBERG A USA 1 33.00 33.00
ROMAINE CA-A USA 4 29.00 116.00
CABBAGE GR GR USA 4 12: 00 12.00
CAULIFLOWER Cc USA 2 37.00 74.00
FLOWER ORCHID 100 USA 2 25.00 50.00
BROCCOLI CROWN CROW USA 4 18.00 72.00
RABE ANDY USA 1. 85.00 35.00
ASPARAGUS LG USA 4 18.00 72.00
SPINACH BABY BA/SP USA 10 6.50 65.00
GREEN KALE KALE USA 6 14.00 84.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 2 30.00 60.00
RADICCIO. . RD/CO USA 1 13.00 13.00
BABY ARRUGULA BA USA 10 10.50 105.00
PARSLEY PLAIN FULL USA 1 22/00 22.00 Total Boxes: 194.0
CILANTRO Cc USA 1 12.00 12.00 Delivery $ : 252.20
PEPPER GREEN GR USA 2 12.00 24.00
PEPPER RED RED USA 2 21.00 42.00 Shipment 3,678.70
YELLOW PEPPER YELL USA 2 13.00 DE OO | mm
JALAPINO JALPN HOL 1 13.00 13.00
CUCUMBER CUM MEX 3 17.00 51.00 Cash Receipt:
SQUASH GREEN GR USA t 13,60 13.00 | ---- Sa SS a i i te
GARLIC JAR JBOX USA 1 56.00 56.00
GINGER 10LB 10LB CHN 1 12.00 12.00 Signature
MUSHROOM WASH 10LB USA 1 17.00 17.00
Printed on Oct 12, 2020 *keeee Balance : 161,618.10

The perishable agricultural commodities listed on this invoice are sold
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commo
products derived from these commodities and any receivables or procee

subject to the statutory trust authorized by section 5(c) of the
dities retains a trust claim over these commodities, all invento:
d from the sale of these commodities until full payment is recieved.

perishable agricultural
ries of food or other
K&S

Case 1:20-cv-08786-GHW Document 9-6 "PaMd HBAS 78 B age a dito 347438 105°
INVOICE

 

 

 

 

 

 

ShipTo: # 1TES 100 BROAD STREET LLC (ESSEN) Invoice No. 337536
#100 Broad st
Ny, NY 10004 Date 10/23/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 30.00 30.00] SQUASH YELLOW YEL MEX 1 11.00 11.00
GRANNY SMITH 80 USA 1 28.00 28.00 | GARLIC JAR JBOX USA 1 56.00 56.00
GALA APPLE 80 USA 1 42.00 42.00] SHANGHAI BOKCHOY SH/BK USA 1 20.00 20.00
STAR RUBY c USA 2 28.00 56.00 | GINGER 10LB 10LB CHN 1 12.00 12.00
POMEGRANATES Cc USA 1 38.00 38.00 | MUSHROOM WASH 10LB USA 2 17.00 34.00
SEEDLESS GREEN GR USA 1 27.00 27.00 | MUSH SPECIAL 10SP USA 4 18,00 72.00
SEEDLESS RED RED USA 1 22.00 22.00] PORTABELLA MUS M Po#2 USA 3 9.50 28.50
KIWI LOOSE LLOO USA 1 30.00 30.00] YAM #1 YAM USA 1 24.00 24.00
HONEY DEW Cc USA 1, 22.00 22.00 | POTATO IDAHO 90 USA 2 23.00 46.00
JUICE ORANGE 100 USA 2 29.00 58.00] POTATO RED A BOX BOX A USA 1 27.00 27.00
LEMON SK SK/L USA 1 36.00 36.00 | CARROT LOOSE LOOSE USA 3 26.00 78.00
STRAWBERRY CAL USA 6 10.00 60.00 | ONION SPANISH SPI USA 2 14.00 28.00
RASPBERRY A USA 4 15.00 60.00 | ONION RED RD-J USA 2 7..'00 22.00
BLUEBERRY A USA 6 19.00 114.00 | PINE GOLDEN GOL USA 3 13.00 39.00
BLACKBERRY A USA 3 21.00 63.00 | BANANA BNA ECU 3 15.50 46.50
AVOCADO HASS C USA 3 39.00 117.00) MESCLUN SALAD MESC USA 18 7.00 126.00
AVOCADO HASS# RIPE MEX 5 41.00 205.00] EGG EX/LOOSE EXLOO USA 8 21.00 168.00
PAPAYA RED RIPE RIPE MEX 1 26.00 26.00] YUKON A BOX Y ABO USA 1 35.00 35.00
MANGO RIPE M/RIP MEX 15 7.50 112.50 | SCALLION KING USA 2 14.00 28.00
TOMATO #1 5X6 USA 2 22.00 44.00
TOMATO PLUM Cc MEX 1 26.00 26.00
TOMATO GRAPE R USA 2 10.00 20.00
TOMATO GRAPE YE USA 1 18.00 18.00
ROMAINE CA-A USA 4 27.00 108.00
CAULIFLOWER Cc USA 2 34.00 68.00
BROCCOLI CROWN CROW USA 4 23.00 92.00
RABE ANDY USA 1 35.00 35.00
ASPARAGUS LG USA 3 19.00 57.00
CELERY Cc USA 2 20.00 40.00
SPINACH BUSH USA 4. 27..00 17.00
SPINACH BABY BA/SP USA 8 6.50 52.00
GREEN KALE KALE USA 6 14.00 84.00
STRINGBEAN BEAN USA 1 31.00 31.00
ENDIVES A USA 1 17.00 17.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 2 31.00 62.00
SHALLOT JAR/5LB sJ#5 USA 1 11.00 11.00
MINT A USA 1 233:00 13.00 Total Boxes: 177.0
BABY ARRUGULA BA USA 4 10.50 42.00 Delivery $ : 230.10
PARSLEY PLAIN FULL USA 1 18.00 18.00
CILANTRO c USA 1 14.00 14.00 Shipment 3,318.60
BEETS 25LB LBAG CAN 2 9.00 16.00) | -Seee ease ee eek eee mr ET
PEPPER GREEN GR USA 2 12.00 24.00
PEPPER RED RED USA 2 18.00 36.00 Cash Receipt:
YELLOW PEPPER YELL USA 2 13.00 96.00 | -- HH] 2 ts
JALAPINO JALPN HOL 1 13.00 13.00
CUCUMBER CUM MEX 2 16.00 32.00 Signature
SQUASH GREEN GR USA 1 121.00 11.00
Printed on Oct 12, 2020 kee+** Balance : 165,296.80

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW Document 9-6 P9RSd HBA age 5 de> SAMS IO?

INVOICE

 

 

 

 

 

 

 

 

Ship To: # 1LTEB 100 BROAD STREET LLC (ESSEN) Invoice No. 337605
#100 Broad st
NY, NY 10004 Date 10/24/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 28.00 28.00] MUSH SPECIAL 10SP USA 4 18.00 72.00
STAR RUBY c USA 1 28.00 28.00 | PORTABELLA MUS M PO#2 USA 2 9.50 19.00
POMEGRANATES c USA 1 38.00 38.00] POTATO IDAHO 90 USA 2 23.00 46.00
SEEDLESS RED RED USA 1 23.00 23.00 | CARROT LOOSE LOOSE USA 1 26.00 26.00
PEACH LOOSE G USA 1 28.00 28.00] ONION SPANISH SPI USA 2 14.00 28.00
WATERMELON SEED USA 1 38.00 38.00} ONION RED RD-J USA 2 10,00 20.00
CANTALOUP Cc USA 1 24.00 24.00] PINE GOLDEN GoL USA 4 13.00 52.00
JUICE ORANGE 100 USA 2 29.00 58.00 | BANANA BNA ECU 2 15.50 31.00
SUNKIST ORANGE 56 USA 2 28.00 56.00 | MESCLUN SALAD MESC USA 14 7.00 98.00
STRAWBERRY CAL USA 8 10.00 80.00 | EGG EX/LOOSE EXLOO USA 7 21.00 147.00
RASPBERRY A USA 5 11.00 55.00] YUKON A BOX Y ABO USA 1 0.00 0.00
BLUEBERRY A USA 5 18.00 90.00 | SCALLION KING USA 1 13.00 13.00
BLACKBERRY A USA 3 21.00 63.00
AVOCADO HASS Cc USA 4 39.00 156.00
AVOCADO HASS# RIPE MEX 2 41.00 82.00
PAPAYA RED RIPE RIPE MEX 1 27.00 27.00
MANGO RIPE M/RIP MEX 10 7.50 75.00
TOMATO #1 5X6 USA 3 22.00 66.00
TOMATO PLUM Cc MEX 2 26.00 52.00
TOMATO GRAPE R USA 2 10.00 20.00
LETTUCE . ICEBERG A USA 1 26.00 26.00
ROMAINE CA-A USA 4 27.00 108.00
CABBAGE GR GR USA 1 12.00 12.00
CAULIFLOWER c USA 1 30.00 30.00
FLOWER ORCHID 100 USA 2 25.00 50.00
BROCCOLI CROWN CROW USA 3 22.00 66.00
RABE ANDY USA 1. 33.00 33.00
ASPARAGUS LG USA 4 18.00 72.00
SPINACH BUSH USA 1 17.00 17.00
SPINACH BABY BA/SP USA 8 6.50 52.00
GREEN COLLARD COALD USA 1 13.00 13.00
GREEN KALE KALE USA 3 14.00 42.00
STRINGBEAN BEAN USA 1 28.00 28.00
ALFALFA cup USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 2 31.00 62.00 Credit 2.60
BABY ARRUGULA BA USA 10 10.50 105.00
CILANTRO c USA 1 14.00 14.00
BEETS 25LB LBAG CAN i 9.00 9.00 Total Boxes: 158.0
PEPPER GREEN GR USA 1 12.00 12.00 Delivery $ 205.40
PEPPER RED RED USA 2 20.00 40.00
YELLOW PEPPER YELL USA 2 12.00 24.00 Shipment 2,839.80
JALAPINO JALPN HOL 1 0.00 OO | mm
CUCUMBER CUM MEX 2 22.00 44.00
SQUASH GREEN GR USA 1 13.00 13.00 Cash Receipt:
SQUASH YELLOW YEL MEX 1, 12,00 {0.00 | SpSeeo Sess e ese eer
GARLIC JAR JBOX USA 1 56.00 56.00
GINGER 10LB 10LB CHN 1 12.00 12.00 Signature
MUSHROOM WASH 10LB USA 2 317.00 34.00
Printed on Oct 12, 2020 e#ekket Balance : 168,615.40

The perishable agricultural commodities liste
commodities act, 1930(7 U.S.C, 499(E)(C)).
products derived from these commodities an

don this invoice are sold subject to the statutory trust authorized by section 5(c)
The seller of these commodities retains a trust ¢
d any receivables or proceed from the sale of these commodities until full payment

laim over these commodities, all inven

of the perishable agricultural

tories of food or other

is recieved.
 

 

 

 

K&S Case 1:20-cv-08786-GHW._Document.on6 UE 1 eee amee Fax: _347)438-1053
meres reac F AYC U UI of
INVOICE
Ship To: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 337676
#100 Broad st
NY, NY 10004 Date 10/25/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 28.00 28.00 | SCALLION KING USA 2 12.00 24.00
POMEGRANATES Cc USA 1 38.00 38.00
KIWI LOOSE LLOO USA 1 30.00 30.00
WATERMELON SEED USA 2 38.00 76.00
CANTALOUP Cc USA 1 25.00 25.00
HONEY DEW Cc USA 1 24.00 24.00
JUICE ORANGE 100 USA 6 29.00 174.00
SUNKIST ORANGE 56 USA 4 28.00 112.00
STRAWBERRY CAL USA 9 10.00 90.00
RASPBERRY A USA 6 12.00 72.00
BLUEBERRY A USA 7 23.00 161.00
BLACKBERRY A USA 1 22.00 22.00
AVOCADO HASS Gc USA 1 39.00 39.00
MANGO RIPE M/RIP MEX 10 8.00 80.00
TOMATO #1 5X6 USA 2 22.00 44.00
ROMAINE CA-A USA 3 23.00 69.00
CABBAGE RED RED USA 1 17-60 17.00
CAULIFLOWER Cc USA 1 30.00 30.00
BROCCOLI CROWN CROW USA 3 22.00 66.00
ASPARAGUS LG USA 1 18.00 18.00
SPINACH BUSH USA 1 18.00 18.00
SPINACH BABY BA/SP USA 12 6.50 78.00
GREEN LEAF GR USA 1 18.00 18.00
SNOWPEA A USA 1 32.00 32.00
BRUSSEL SP LOOSE USA 1 32.00 32.00
RADICCIO.. RD/CO USA 1 13.00 13.00
BABY ARRUGULA BA USA 4 10.50 42.00
CILANTRO c USA 1 13.00 13.00
PEPPER GREEN GR USA 1 13.00 13.00
PEPPER RED RED USA 2 20.00 40.00
YELLOW PEPPER YELL USA 2 22.00 24.00
CUCUMBER CUM MEX 2 22.00 44.00
GARLIC JAR JBOX USA 1 56.00 56.00
MUSHROOM WASH 10LB USA 2: 7.00 34.00
MUSH SPECIAL 10SP USA 1 18.00 18.00
PORTABELLA MUS M PO#2 USA 2 9.50 19.00
POTATO IDAHO 90 USA 2 23.00 46.00
POTATO RED A BOX Box A USA 1 27.00 27.00 Total Boxes: 130.0
CARROT LOOSE LOOSE USA 1 26.00 26.00 Delivery $ : 169.00
ONION SPANISH SPI USA 1 14.00 14.00
ONION RED RD-J USA 1 10.00 10.00 Shipment : 2,401.50
PINE GOLDEN GOL USA 4 13.00 52.00] ---------------------------------nnsncc nso
BANANA BNA ECU 2 15.50 31.00
BANANA Y¥.G Y¥+G ECU 1 15.50 15.50 Cash Receipt:
PLANTAIN YELLOW c ECU 1 33.00 mag gypy | eaten rer cee mci ree eRe SSRI
MESCLUN SALAD MESC USA 8 7.00 56.00
EGG EX/LOOSE EXLOO USA 9 21.00 189.00 Signature
MONEY PICK UP sss 0 0.00 0.00

 

 

 

Printed on Oct 12, 2020

The perishable agricultural commodities

commodities act. 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust cl

*x*e*kk* Balance : 171,455.20

listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

aim over these commodities, all inventories of food or other

products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
Case 1:20-cv-08786-GHW Document 9-6 Filed 10/26/20 Page 7 of32. 11/01/2019

 

K&S
22-19 160 Street
Whitestone, NY 11357

Telephone : 718)767-2808 Fax: 347)438-1053

Ship To; #1 TEB 100 BROAD STREET LLC (ESSEN) From : To:

#100 Broad st a
NY, NY 10004 10/27/2019 11/01/2019

212) 943-0100

 

 

 

 

 

 

Shipped Amont Payment
10/27 Sunday 0.00 0.00
10/28 Monday 3364.90 0.00
10/29 Tuesday 3801.20 22627.70
10/30 Wednesday 3438.20 0.00
10/31 Thursday 3249.70 0.00
aay Aci Friday 2363.20 0.00
Shipped Total 16217.20 Paid Total 22627.70
Delivery Charge 0.00 Credit Memo
Credit 0.00 ap
alerienlenienlanleniantententenlantentoatententat tet te oee Date +/- Oty Item Price Amount
Sub-Total (+) 16,217.20 wane n nnn nnn eee
Prev.Balance(+) 173,856.70 10/31 + 1 snape cr-1.3 0.00 0.00
10/31 + 1 Ygfto cr-1.3 0.00 0.00
Payment 22,627.70 9 sean - = 5+
ToT Toten enema Credit Total 0.00

Current Balance 167,446.20 = ----------------- eee.

 

 

 

 

 

 

 

 

 

 

 

 

 

AR Aging Report Current Balance 167,446.20
Ist Week 16,217.20 Received Amount (- )
2nd Week 0.00 This Week Balance
—_—_
3rd Week & Over 151,229.00 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs. attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
K&S

 

 

 

 

 

 

 

Case 1:20-cv-08786-GHW Document 9-6 Phkwed :10/267/2R28Rage 8 oF 82 347)438-1053
INVOICE
Ship To: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No, 337741
#100 Broad st
NY, Ny 10004 Date 10/28/2019

Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 30.00 30.00| SQUASH YELLOW YEL MEX 1 11.00 £11.00
GRANNY SMITH 80 USA 1 29.00 29.00] GARLIC JAR JBOX USA 1 56.00 56.00
GALA APPLE 80 USA 1 42.00 42.00] SHANGHAI BOKCHOY SH/BK USA 1 18.00 18.00
STAR RUBY c USA 2 32.00 64.00] GINGER 10LB 10LB CHN 1 12.00 12.00
POMEGRANATES é USA 1 38.00 38.00 | MUSHROOM WASH 10LB USA 2 17.00 34.00
SEEDLESS RED RED USA 1 22.00 £22.00 | MUSH SPECIAL 10SP USA 4 18.00 £72.00
PEACH LOOSE c USA 1 34.00 34.00] PORTABELLA MUS M PO#2 USA 3 9.50 £28.50
WATERMELON SEED USA 1 38.00 38.00| EGGPLANT c USA 1 14.00 14.00
JUICE ORANGE 100 USA 3 29.00 £87.00| EGGPLANT ITALIAN ITAL USA 1 18.00 18.00
SUNKIST ORANGE 56 USA 3 28.00 84.00 | POTATO IDAHO 90 USA 2 23.00 46.00
LEMON SK SK/L USA 1 35.00 35.00] CARROT LOOSE LOOSE USA 1 26.00 26.00
STRAWBERRY CAL USA 8 10.00 £80.00] ONION SPANISH SPI USA 2 14.00 28.00
RASPBERRY A USA 5 13.00 £65.00] ONION RED RD-J USA 2 10.00 20.00
BLUEBERRY A USA 5 20.00 100.00] TOFU 8 USA 1 13.50 13.50
BLACKBERRY A USA 2 27.00 54.00] PINE GOLDEN GOL USA 5 13.00 £65.00
PAPAYA RED RIPE RIPE MEX 1 29.00 29.00]| BANANA BNA ECU 3 15.50 £46.50
MANGO RIPE M/RIP MEX 15 8.00 120.00) MESCLUN SALAD MESC USA 20 7.00 140.00
TOMATO #1 5X6 USA 4 23.00 92.00] CELERY CHOP BOX USA 1 36.00 36.00
TOMATO PLUM c MEX 2 26.00 £52.00] EGG EX/LOOSE EXLOO USA 7 23.00 161.00
TOMATO CHERRY e USA 1 14.00 14.00] HERBS CHIVE CHIV USA 1 10.00 10.00
TOMATO GRAPE R USA 2 11.00 22.00] YUKON A Box Y ABO USA 1 35.00 35.00
TOMATO GRAPE YE USA 1 18.00 18.00 | MONEY PICK UP $$$ 0 0.00 0.00
LETTUCE . ICEBERG A USA 1 23.00 23.00] SCALLION KING USA 3 12.00 36.00
ROMAINE CA-A USA 5 24.00 120.00
CAULIFLOWER c USA 2 28.00 56.00
BROCCOLI CROWN CROW USA 4 21.00 84.00
RABE ANDY USA 2 32.00 £64.00
ASPARAGUS LG USA 4 19.00 £76.00
CELERY é USA 1 19.00 19.00
SPINACH BUSH USA 1 18.00 18.00
SPINACH BABY BA/SP USA 6 6.50 39.00
ANISE c USA 1 21.00 21.00
GREEN KALE KALE USA 4 14.00 56.00
ALFALFA cUuUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 2 31.00 £62.00
RADISH HORSE HORS USA 1 19.00 19.00
RADICCIO.. RD/CO USA 1 13.00 13.00
BASIL A USA 2 19.00 38.00] Total Boxes: 188.0
BABY ARRUGULA BA USA 10 10.50 105.00] Delivery $ 244.40
LEEK A USA 1 23.00 23.00
CILANTRO eC USA 1 12.00 12.00] Shipment 3,364.90
BEETS 25LB LBAG CAN ul 9.00 8.00) | onssessSS eeSe
PEPPER GREEN GR USA 2 13.00 26.00
PEPPER RED RED USA 3 22.00 66.00] Cash Receipt:
YELLOW PEPPER YELL USA 2 12.00 S460) 2226S oS See Se eS te ea
JALAPINO JALPN HOL 1 13.00 13.00
CUCUMBER CUM MEX 2 18.00 36.00 Signature
SQUASH GREEN GR USA 1 11.00 11.00
Printed on Oct 12, 2020 tkekkkk Balance : 173,856.70

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW_ Document 9-6 PRS HB AA bane a fax, 347)438-1053

 

 

 

 

 

 

INVOICE

Ship To: # iTEB 100 BROAD STREET LLC (ESSEN) Invoice No. 337805

#100 Broad st

NY, NY 10004 Date 10/29/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 2 29.00 58.00] BEETS 25LB LBAG CAN 1 9.00 9.00
GALA APPLE 80 USA 1 42.00 42.00 | PEPPER GREEN GR USA 2 13.00 26.00
STAR RUBY C USA 2 31.00 62.00 | PEPPER RED RED USA 3 27.00 81.00
POMEGRANATES c USA 1 39.00 39.00 | YELLOW PEPPER YELL USA 2 10.00 20.00
SEEDLESS GREEN GR USA 1 26.00 26.00 | JALAPINO JALPN HOL 1 13.00 13.00
SEEDLESS RED RED USA 1 23.00 23.00 | CUCUMBER CUM MEX 3 20.00 60.00
WATERMELON SEED USA 1 38.00 38.00 | SQUASH GREEN GR USA %, 11.00 11.00
CANTALOUP Cc USA 1 27.00 27.00 | SQUASH YELLOW YEL MEX 1 11.00 11.00
HONEY DEW Cc USA 1 24.00 24.00 | GINGER 10LB 10LB CHN 1 12.00 12.00
JUICE ORANGE 100 USA 2 28.00 56.00 | MUSHROOM WASH 10LB USA 3 17.00 51.00
SUNKIST ORANGE 56 USA 1 27.00 27.00 | MUSH SPECIAL 10SP USA 4 18.00 72.00
LEMON SK SK/L USA 1 34.00 34.00 | PORTABELLA MUS M PO#2 USA 4 9.50 38.00
STRAWBERRY CAL USA 6 9.00 54.00 | POTATO IDAHO 90 USA 3 23.00 69.00
RASPBERRY A USA 4 12.00 48.00] POTATO RED A BOX BOX A USA 1 27.00 27.00
BLUEBERRY A USA 6 20.00 120.00] CARROT LOOSE LOOSE USA 2 26.00 52.00
BLACKBERRY A USA 3 30.00 90.00 | ONION SPANISH SPI USA 2 14.00 28.00
AVOCADO HASS c USA 8 40.00 320.00] ONION RED RD-J USA 2 11.00 22.00
PAPAYA RED RIPE RIPE MEX 1 29.00 29.00 | PINE GOLDEN GOL USA 4 13.00 52.00
MANGO RIPE M/RIP MEX 20 8.00 160.00 | BANANA BNA ECU 3 15.50 46.50
LIME 48 MEX 1. 9.00 9.00 | PLANTAIN YELLOW c ECU 1 31.00 31.00
TOMATO #1 5X6 USA 4 22.00 88.00 | CIDER 1/2G USA 1 27.00 27.00
TOMATO PLUM c MEX 2 25.00 50.00] MESCLUN SALAD MESC USA 22 7.00 154.00
TOMATO CHERRY Cc USA 2 14.00 28.00 | EGG EX/LOOSE EXLOO USA 7 23.00 161.00
TOMATO GRAPE R USA 4 11.00 44.00] MONEY PICK UP $$$ o 860.00 0.00
TOMATO GRAPE YE USA 1 18.00 18.00 | SCALLION KING USA 2 13.00 26.00
TOMATILLO ORG MEX 1 11.00 11.00 | SQUASH BUTTERNUT BUTN USA 1 18.00 18.00
YEIIOW. TOMATO YTO USA 1 22.00 22.00
LETTUCE . ICEBERG A USA 1 23.00 23.00
ROMAINE CA-A USA 4 26.00 104.00
CABBAGE GR GR USA 1 13.00 13.00
CAULIFLOWER Cc USA 1 28.00 28.00
FLOWER ORCHID 100 USA 2 25.00 50.00
BROCCOLI CROWN CROW USA 4 21.00 84.00
RABE ANDY USA 1 32.00 32.00
ASPARAGUS LG USA 4 18.00 72.00
CELERY c USA 1 19.00 19.00
SPINACH BUSH USA 1 18.00 18.00
SPINACH BABY BA/SP USA 16 6.50 104.00 Total Boxes: 214.0
GREEN COLLARD COALD USA 1 13.00 13.00 Delivery $ : 278.20
GREEN KALE KALE USA 6 14.00 84.00
ALFALFA CUP USA 1 12.00 12.00 Shipment 3,801.20
BRUSSEL SP LOOSE USA 2 32.00 64.00 | =—<—-- $5 - See ee
SHALLOT JAR/5LB SJ#5 USA 1 11.00 11.00
RADISH CEL USA Z 22.00 11.00 Cash Receipt:
MINT A USA 1 13.00 193.00 | ------= $= 45 — == 5 es csr mere ee
BABY ARRUGULA BA USA 7 10.50 73.50
PARSLEY PLAIN FULL USA 1 18.00 18.00 Signature
CILANTRO € USA 1 12.00 12.00
Printed on Oct 12, 2020 #eee** Balance : 177,221.60

The perishable agricultural commodities listed on
commodities act, 1930(7 U.S.C, 499(E)(C)). The se

products derived from these commodities and any receiva

ller of these commodities retains a
bles or proceed from the sale of these commo

this invoice are sold subject to the statutory trust authorized by section 5(c) of the pe
trust claim over these commodities, all inventories
dities until full payment is recieved.

rishable agricultural
of food or other
K&S Case 1:20-cv-08786-GHW_ Document 9-6 Pipa 1d/S OP 8 Bago 10 Apo 347438105

INVOICE

 

 

 

 

 

 

Ship To: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 337851
#100 Broad st
NY, NY 10004 Date 10/30/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 30.00 30.00 | EGGPLANT c USA i 13.00 13.00
GRANNY SMITH 80 USA 2 29.00 58.00 | EGGPLANT ITALIAN ITAL USA 1 20.00 20.00
STAR RUBY c USA 1 31.00 31.00 | POTATO IDAHO 90 USA 2 23-00 46.00
SEEDLESS RED RED USA 1 23.00 23.00) POTATO RED A BOX BOX A USA 1 27.00 27.00
WATERMELON SEED USA 1 38.00 38.00 | CARROT LOOSE LOOSE USA 3 26.00 78.00
CANTALOUP Cc USA 1 27.00 27.00 | ONION SPANISH SPI USA 2 14.00 28.00
HONEY DEW Cc USA 1 24.00 24.00) ONION RED RD-J USA 2 21...00 22.00
JUICE ORANGE 100 USA 2 28.00 56.00 | PINE GOLDEN GOL USA 4 13.00 52.00
SUNKIST ORANGE 56 USA 2 27.00 54.00] BANANA BNA ECU 2 15.50 31.00
STRAWBERRY CAL USA 6 9.00 54.00 | MESCLUN SALAD MESC USA 14 7.00 98.00
RASPBERRY A USA 3 13.00 39.00 | EGG EX/LOOSE EXLOO USA 7 23.00 161.00
BLUEBERRY A USA 6 22.00 132.00 | YUKON A BOX Y ABO USA 2 135.00 35.00
BLACKBERRY A USA 2 25,00 50.00 | SCALLION KING USA 2 13.00 26.00
AVOCADO HASS c USA 4 38.00 152.00 | SQUASH BUTTERNUT BUIN USA 4. 17.00 17.00
AVOCADO HASS# RIPE MEX 7 41.00 287.00
PAPAYA RED RIPE RIPE MEX 1 29.00 29.00
MANGO RIPE M/RIP MEX 10 8.00 80.00
TOMATO #1 5X6 USA 4 23.00 92.00
TOMATO PLUM c MEX 2 25.00 50.00
TOMATO GRAPE YE USA 1 18.00 18.00
ROMAINE CA-A USA 4 28.00 112.00
CAULIFLOWER Cc USA 2 23.00 46.00
BROCCOLI CROWN CROW USA 4 20.00 80.00
RABE ANDY USA 1 32.00 32.00
ASPARAGUS LG USA 4 21.00 84.00
SPINACH BUSH USA 1 18.00 18.00
SPINACH BABY BA/SP USA 10 6.50 65.00
GREEN LEAF GR USA 1 20.00 20.00
GREEN COLLARD COALD USA 1 13.00 13.00
GREEN KALE KALE USA 5 14.00 70.00
STRINGBEAN BEAN USA 2 33.00 66.00
SUGAR SNAPEA SNAP PER 1 25.00 25.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 2 33.00 66.00
BABY ARRUGULA BA USA 8 10.50 84.00
CILANTRO Cc USA 1 13.00 13.00
BEETS 25LB LBAG CAN 2 9.00 18.00
PEPPER GREEN GR USA 2 13.00 26.00 Total Boxes: 174.0
PEPPER RED RED USA 3 26.00 78.00 Delivery $ 226.20
YELLOW PEPPER YELL USA 2 11.00 22.00
CUCUMBER CUM MEX 2 20.00 40.00 Shipment 3,438.20
SQUASH GREEN GR USA 1 11.00 LL mm
SQUASH YELLOW YEL MEX 1 12.00 12.00
GARLIC JAR JBOX USA 1 56.00 56.00 Cash Receipt:
MUSHROOM WASH 10LB USA 2 17.00 BM OO | mmm ES
MUSH SPECIAL 10SP USA 4 18.00 72.00
PORTABELLA MUS M PO#2 USA 4 9.50 38.00 Signature
YAM #1 YAM USA 1 21.00 22...00
Printed on Oct 12, 2020 kkkkkk Balance : 158,395.10

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S

ShipTo: # 1TEB

Case 1:20-cv-08786-GHW Document 9-6 Fimthe.O/AGi2hoRRGe 11 of 32
INVOICE

347)438-1053

 

 

 

 

 

 

 

100 BROAD STREET LLC (ESSEN) Invoice No. 337927
#100 Broad st
NY, NY 10004 Date 10/31/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 28.00 28.00 | MUSH SPECIAL 10SP USA 4 18.00 72.00
STAR RUBY & USA 2 32.00 64.00 | PORTABELLA MUS M PO#2 USA 2 9.50 19.00
POMEGRANATES Cc USA 1 36.00 36.00 | POTATO IDAHO 90 USA 2 23.00 46.00
SEEDLESS GREEN GR USA 1 28.00 28.00] CARROT LOOSE LOOSE USA 1 25.00 25.00
PEACH LOOSE Cc USA 1 30.00 30.00] ONION SPANISH SPI USA 2 14.00 28.00
KIWI LOOSE LLOO USA 1 28.00 28.00] ONION RED RD-J USA 2 11.00 22.00
WATERMELON SEED USA 1 38.00 38.00] PINE GOLDEN GOL USA 2 13.00 26.00
JUICE ORANGE 100 USA 2 27.00 54.00 | BANANA BNA ECU 3 45.50 46.50
SUNKIST ORANGE 56 USA 1 28.00 28.00] MESCLUN SALAD MESC USA 14 7.00 98.00
LEMON SK SK/L USA 1 32.00 32.00 | EGG EX/LOOSE EXLOO USA 8 23.00 184.00
STRAWBERRY CAL USA 7 7.00 49.00 | EGG BROWN/CT BR/CT USA 1 35.00 35.00
RASPBERRY A USA 5 12.00 60.00 | SCALLION KING USA 2 12.00 24.00
BLUEBERRY A USA 5 20.00 100.00
BLACKBERRY A USA 2 22.00 44.00
AVOCADO HASS Cc USA 8 39.00 312.00
AVOCADO HASS# RIPE MEX 8 41.00 328.00
PAPAYA RED RIPE RIPE MEX 1 29.00 29.00
MANGO RIPE M/RIP MEX 10 8.00 80.00
TOMATO #1 5X6 USA 3 24.00 72.00
TOMATO PLUM € MEX 1 25.00 £25.00
TOMATO GRAPE R USA 4 10.00 40.00
TOMATO GRAPE YE USA 1 0.00 0.00
ROMAINE CA-A USA 4 24.00 96.00
BROCCOLI CROWN CROW USA 4 20.00 80.00
RABE ANDY USA 1 32.00 32.00
ASPARAGUS LG USA 3 20.00 60.00
CELERY G USA 1 21.00 21.00
SPINACH BUSH USA 2: 2b 21.00
SPINACH BABY BA/SP USA 10 6.50 65.00
GREEN KALE KALE USA 1, 23..06 13.00
SNOWPEA A USA 1 32.00 32.00
SUGAR SNAPEA SNAP PER x 0.00 0.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 2 33.00 66.00
SHALLOT JAR/5LB SJ#5 USA 1 11.00 11.00 Credit 2.60
RADICCIO.. RD/CO USA 1. 23...00 13.00
MINT A USA 1 13.00 13.00
BASIL A USA 1 20.00 £20.00 Total Boxes: 166.0
BABY ARRUGULA BA USA 8 10.50 84.00 Delivery § 215.80
PEPPER GREEN GR USA 2 13'00 26.00
PEPPER RED RED USA 2 26.00 52.00 Shipment : 3,249.70
YELLOW PEPPER YELL USA 2 9.00 26g 00 | Sesser ee ies
JALAPINO JALPN HOL 1 13.00 13.00
CUCUMBER CUM MEX 2 19.00 38.00 Cash Receipt
GARLIC JAR JBOX USA 1 56.00 Bbe00 | sero SSS
SHANGHAI BOKCHOY SH/BK USA 1 18.00 18.00
GINGER 10LB 10LB CHN 1 12.00 12.00 Signature
MUSHROOM WASH 10LB USA 2 17.00 34.00
Printed on Oct 12, 2020 *ekkkkk Balance : 161,833.30

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&§ Case 1:20-cv-08786-GHW Document 9-6 FitacheLO/2@\267-2RRGe 12 OFZ 347)438-1053

 

 

 

 

INVOICE
ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 337998
#100 Broad st
NY, NY 10004 Date 11/01/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
POMEGRANATES Cc USA 1 36.00 36.00
SEEDLESS RED RED USA 1 23.00 23.00
WATERMELON SEED USA 2 38.00 76.00
CANTALOUP c USA 1 27.00 27.00
HONEY DEW c USA 1 24.00 24.00
JUICE ORANGE 100 USA 6 21.00 126.00
SUNKIST ORANGE 56 USA 4 27.00 108.00
STRAWBERRY CAL USA 8 7.00 56.00
RASPBERRY A USA 6 14.00 84.00
BLUEBERRY A USA 6 20.00 120.00
BLACKBERRY A USA 3 20.00 60.00
AVOCADO HASS Cc USA 8 39.00 312.00
PAPAYA RED RIPE RIPE MEX 1 28.00 28.00
MANGO RIPE M/RIP MEX 15 8.00 120.00
TOMATO #1 5X6 USA 2 25.00 50.00
LETTUCE . ICEBERG A USA 1 19.00 19.00
ROMAINE CA-A USA 2 23.00 46.00
CABBAGE GR GR USA 1 12.00 12.00
CAULIFLOWER Cc USA 1 19.00 19.00
BROCCOLI CROWN CROW USA 1 17.00 17.00
ASPARAGUS LG USA 1 24.00 24.00
CELERY Cc USA 1 21.00 21.00
SPINACH BUSH USA 1 20.00 20.00
STRINGBEAN BEAN USA 1 33.00 33.00
ALFALFA CUP USA 1 12.00 12.00
BABY ARRUGULA BA USA 3 10.50 31.50
PARSLEY PLAIN FULL USA 1 17.00 LO
CILANTRO ad USA 1 14.00 14.00
BEETS 25LB LBAG CAN 1 9.00 9.00
PEPPER GREEN GR USA 1 13.00 13.00
PEPPER RED RED USA 2 27.00 54.00
YELLOW PEPPER YELL USA 2 10.00 20.00
JALAPINO JALPN HOL 1 13.00 13.00
CUCUMBER CUM MEX 2 19.00 38.00
SQUASH GREEN GR USA 1 12.00 12.00
MUSHROOM WASH 10LB USA 2 17.00 34.00
POTATO IDAHO 90 USA 3 23.00 69.00
ONION SPANISH SPI USA 2 14.00 28.00 Total Boxes: 124.0
ONION RED RD-J USA 2 11.00 22.00| Delivery $ : 161.20
PINE GOLDEN GOL USA 5 13.00 65.00
BANANA BNA ECU 2 15.50 31.00 Shipment : 2,363.20
BANANA Y.G Y+G ECU] 1 15.50 9 15.50 | wenn nnn n nnn nnn nnn nnn nnn nnn nnn nanan ----
PLANTAIN YELLOW ¢ ECU 1 31.00 31.00
MESCLUN SALAD MESC USA 8 7.00 56.00 Cash Receipt:
EGG EX/LOOSE EXLOO USA 6 23200. 138.00 | -eese ee esses ae eee eee
MONEY PICK UP $$$ 0 0.00 0.00
SQUASH BUTTERNUT BUIN USA 1 18.00 18.00 Signature

 

 

 

Printed on Oct 12, 2020 *eée*e#**k* Balance : 165,083.00

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
Case 1:20-cv-08786-GHW Document 9-6 Filed 10/26/20 Page 13 pfs82 11/08/2019

K&S
22-19 160 Street
Whitestone, NY 11357

Telephone : 718)767-2808 Fax: 347)438-1053

Ship To: #1TEB 100 BROAD STREET LLC (ESSEN) From: To:
#100 Broad st

NY, NY 10004
212) 943-0100

 

11/03/2019 11/08/2019

 

 

 

 

 

Shipped Amont Payment

11/03 Sunday 0.00 0.00
11/04 Monday 4069.70 0.00
11/05 Tuesday 3225.90 0.00
11/06 Wednesday 2801.30 20956.30
11/07 Thursday 3056.20 0.00
11/08 Friday 2407.80 19857.00
Shipped Total 15560.90 Paid Total 40813.30

Delivery Charge 0.00 Credit Memo

Credit 0.00
a Date +/- Qty Item Price Amount
Sub-Total (+) 15,560.90 9 ~--------------------------------------------
Prev.Balance(+) 167,446.20 11/05 + 3 asp cr-60.9 0.00 0.00
Payment 40,813.30 Credit Total 0.00

Current Balance 142,193.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AR Aging Report Current Balance 142,193.80
Ist Week 15,560.90 Received Amount (-)
2nd Week 0.00 This Week Balance
| Sua ge wee ee eso
3rd Week & Over 126,632.90 Received By
Paid By

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest. costs. attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
K&S Case 1:20-cv-08786-GHW Document 9-6 _PRena 16/38/0078 8 age 14 dpe? 347/438-1053

 

 

 

 

 

 

 

INVOICE

Ship To: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 338063

#100 Broad st

NY, NY 10004 Date 11/04/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 30.00 30.00 | PEPPER RED RED USA 3 28.00 84.00
GRANNY SMITH 80 USA 2 28.00 56.00 | YELLOW PEPPER YELL USA 2 11.00 22.00
GALA APPLE 80 USA 1 38.00 38.00 | JALAPINO JALPN HOL 1 14.00 14.00
SEEDLESS GREEN GR USA 1 25.00 25.00 | CUCUMBER CUM MEX 2 19.00 38.00
SEEDLESS RED RED USA 1 23.00 23.00 | SQUASH GREEN GR USA 1 12.00 12.00
WATERMELON SEED USA 1 38.00 38.00 | SQUASH YELLOW YEL MEX 1 11.00 11.00
CANTALOUP c USA 1 26.00 26.00] GARLIC JAR JBOX USA 1 56.00 56.00
HONEY DEW CS USA 1 24.00 24.00] GINGER 10LB 10LB CHN 1 12.00 12.00
JUICE ORANGE 100 USA 3 21.00 63.00 | MUSHROOM WASH 10LB USA 4 17.00 68.00
SUNKIST ORANGE 56 USA 3 27.00 81.00 | MUSH SPECIAL 10SP USA 4 18.00 72.00
LEMON SK SK/L USA 1 32.00 32.00| PORTABELLA MUS M PO#2 USA 3 9.50 28.50
STRAWBERRY CAL USA 9 11.00 99.00 | EGGPLANT ¢ USA 1 14.00 14.00
RASPBERRY A USA 5 13.00 65.00 | EGGPLANT ITALIAN ITAL USA 1 18.00 18.00
BLUEBERRY A USA 6 20.00 120.00] POTATO IDAHO 90 USA 3 23.00 69.00
BLACKBERRY A USA 3 18.00 54.00] CARROT LOOSE LOOSE USA 2 25.00 50.00
AVOCADO HASS Cc USA 10 40.00 400.00] ONION SPANISH SPI USA 2 14.00 28.00
AVOCADO HASS# RIPE MEX 4 40.00 160.00] ONION RED RD-J USA 2 11.00 22.00
PAPAYA RED RIPE RIPE MEX 1 30.00 30.00 | PINE GOLDEN GOL USA 4 13.00 52.00
MANGO RIPE M/RIP MEX 15 8.00 120.00] BANANA BNA ECU 3 15.50 46.50
LIME 48 MEX 1 9.00 9.00 | CIDER 1/2G USA 1 27.00 27.00
TOMATO #1 5X6 USA 3 25.00 75.00 | MESCLUN SALAD MESC USA 20 7.00 140.00
TOMATO PLUM € MEX 2 26.00 52.00 | CELERY CHOP BOX USA 1 36.00 36.00
TOMATO CHERRY Cc USA 2 13.00 26.00 | EGG EX/LOOSE EXLOO USA 6 30.00 180.00
TOMATO GRAPE R USA 3 10.00 30.00) YUKON A BOX Y ABO USA 1 35.00 35.00
TOMATO GRAPE YE USA 1 16.00 16.00 | SCALLION KING USA 3 12.00 36.00
LETTUCE . ICEBERG A USA 1 21.00 21.00
ROMAINE CA-A USA 5 30.00 150.00
CAULIFLOWER Cc USA 2 20.00 40.00
BROCCOLI CROWN CROW USA 4 17.00 68.00
RABE ANDY USA 2 32.00 64.00
ASPARAGUS LG USA 4 19.00 76.00
CELERY Cc USA 1 22.00 22.00
SPINACH BUSH USA 1 21.00 21.00
SPINACH BABY BA/SP USA 16 6.50 104.00
GREEN COLLARD COALD USA 1 13.00 13.00
GREEN KALE KALE USA 5 13.00 65.00
STRINGBEAN BEAN USA 1 32.00 32.00
ENDIVES A USA 1. 27 <00 17.00 Total Boxes: 214.0
ALFALFA CUP USA 1 12.00 12.00| Delivery § : 278.20
BRUSSEL SP LOOSE USA 2 33.00 66.00
SHALLOT JAR/5LB sJ#5 USA 1 11.00 11.00 Shipment : 4,069.70
RADICCIO.. Buyoo USA: «<=. 93.00 13.00 | =——ooree SSS SSS
MINT A USA 1 13.00 13.00
BASIL A USA 1 20.00 20.00 Cash Receipt:
BABY ARRUGULA BA USA 5 10.50 BD BO
CILANTRO eG USA 1 13.00 13.00
BEETS 25LB LBAG CAN E 9.00 9.00 Signature
PEPPER GREEN GR USA 2 13.00 26.00
Printed on Oct 12, 2020 *#kekkk* Balance : 167,446.20

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities. all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S§&

Case 1:20-cv-08786-GHW Document 9-6 Piet 10/B678D28Rage 15 daB2 347)438-1053
INVOICE

 

 

 

 

 

 

 

ShipTo: # i1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 338141
#100 Broad st
NY, NY 10004 Date 11/05/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 28.00 28.00 | GARLIC JAR JBOX USA 1 54.00 54.00
STAR RUBY Cc USA 1 32.00 32.00 | SHANGHAI BOKCHOY SH/BK USA 1 16.00 16.00
POMEGRANATES c USA 1 36.00 36.00] GINGER 10LB 10LB CHN 1 12.00 12.00
PEACH LOOSE Cc USA 0 0.00 0.00 | MUSHROOM WASH 10LB USA 3 17.00 51.00
KIWI LOOSE LLOO USA 1 26.00 26.00 | MUSH SPECIAL 10SP USA 3 18.00 54.00
WATERMELON SEED USA 1 38.00 38.00] PORTABELLA MUS M PO#2 USA 4 9.50 38.00
CANTALOUP Cc USA 1 27.00 27,00 | YAM #1 YAM USA 1 22.00 22.00
HONEY DEW c USA 1 24.00 24.00 | POTATO IDAHO 90 USA 3 23:00 69.00
JUICE ORANGE 100 USA 2 21.00 42.00] POTATO RED A BOX BOX A USA 1 28.00 28.00
LEMON SK SK/L USA 1 32.00 32.00] CARROT LOOSE LOOSE USA 1 25.00 25.00
STRAWBERRY CAL USA 6 13.00 78.00 | ONION SPANISH SPI USA 2 i4,00 28.00
RASPBERRY A USA 6 12.00 72.00 | ONION RED RD-J USA 2 11.00 22.00
BLUEBERRY A USA 4 20.00 80.00 | TOFU s USA 1 13,50 13.50
BLACKBERRY A USA 1 27.00 27.00] PINE GOLDEN GOL USA 3 13:00 39.00
AVOCADO HASS c USA 8 40.00 320.00] BANANA BNA ECU 3 15.50 46.50
PAPAYA RED RIPE RIPE MEX 1 30.00 30.00 | YUCA DOM EUC 1 25.00 25.00
MANGO RIPE M/RIP MEX 15 8.00 120.00 | MESCLUN SALAD MESC USA 18 7.00 126.00
TOMATO #1 5X6 USA 3 23.00 69.00 | EGG EX/LOOSE EXLOO USA 7 30.00 210.00
TOMATO PLUM c MEX 2 250/00 50.00 | SCALLION KING USA 2 13.00 26.00
TOMATO GRAPE R USA Ss 106,00 30.00
TOMATO GRAPE YE USA 1 16.00 16.00
ROMAINE CA-A USA 4 30.00 120.00
CABBAGE GR GR USA 1 12.00 12.00
CABBAGE RED RED USA 1 17.00 17.00
CAULIFLOWER c USA 1 23.00 23.00
BROCCOLI CROWN CROW USA 4 17.00 68.00
RABE ANDY USA 1 32.00 32.00
ASPARAGUS LG USA 4 22.00 88.00
CELERY Cc USA 1 23.00 23.00
SPINACH BUSH USA 1 20.00 20.00
SPINACH BABY BA/SP USA 12 6.50 78.00
GREEN LEAF GR USA 1 23,090 23.00
GREEN COLLARD COALD USA 1 12.00 12.00
GREEN KALE KALE USA 5 13.00 65.00
STRINGBEAN BEAN USA 1 30.00 30.00 Credit 60.90
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 1 33.00 33.00
SHALLOT JAR/5LB so#5 USA J 221.00 11.00 Total Boxes: 181.0
RADICCIO.. RD/CO USA 1 13.00 13.00 Delivery $ : 235.30
BASIL A USA 1 20.00 20.00
BABY ARRUGULA BA USA 11 10.50 115.50 Shipment 3,225.90
PARSLEY PLAIN FULL USA 1 18.00 LB OO | mmm ee i
CILANTRO Cc USA 1 14.00 14.00
PEPPER GREEN GR USA 1 13.00 13.00 Cash Receipt:
PEPPER RED RED USA 2 28.00 56.200) |) SSS Se Se a
YELLOW PEPPER YELL USA 2 10.00 20.00
JALAPINO JALPN HOL 1 14.00 14.00 Signature
CUCUMBER CUM MEX 1 19.00 19.00
Printed on Oct 12, 2020 xeekeke Balance : 171,515.90

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
er of these commodities retains a trust claim over th

commodities act, 1930(7 U.S.C, 499(E)(C)). The sell

products derived from these commodities and any receival

bles or proceed from the sale of these commodities until full payment is recieved.

ese commodities, all inventories of food or other
K&S Case 1:20-cv-08786-GHW Document 9-6 Phevt 10737$628Piage 16 di@g2 347)438-1053

 

 

 

 

 

 

 

INVOICE
ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No: 338180
#100 Broad st
NY, NY 10004 Date 11/06/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 30.00 30.00] ONION SPANISH SPI USA 2 14.00 28.00
GRANNY SMITH 80 USA 2 28.00 56.00 | ONION RED RD-J USA 2 LI2:06 22.00
GALA APPLE 80 USA 1 38.00 38.00 | PINE GOLDEN GOL USA 4 13.00 52.00
STAR RUBY Cc USA 1 32.00 32.00 | BANANA BNA ECU 3 15.50 46.50
POMEGRANATES Cc USA 1 36.00 36.00 | CIDER 1/2G USA 1 27.00 27.00
SEEDLESS GREEN GR USA 1 28.00 28.00 | MESCLUN SALAD MESC USA 10 7.00 70.00
SEEDLESS RED RED USA 1 23.00 23.00 | EGG EX/LOOSE EXLOO USA 8 30.00 240.00
PEACH LOOSE c USA 0 0.00 0.00] HERBS ROSEMARY ROSE CHL 1 7.50 7.50
WATERMELON SEED USA 1 38.00 38.00] YUKON A BOX Y ABO USA 1 35.00 35.00
CANTALOUP c USA 1 26.00 26.00 | SCALLION KING USA 2 13.00 26.00
HONEY DEW c USA 1 24.00 24.00
JUICE ORANGE 100 USA 2 21.00 42.00
SUNKIST ORANGE 56 USA 1 27.00 27.00
STRAWBERRY CAL USA 8 16.00 128.00
RASPBERRY A USA 4 16.00 64.00
BLUEBERRY A USA 4 20.00 80.00
BLACKBERRY A USA 3 20.00 60.00
MANGO RIPE M/RIP MEX 10 8.50 85.00
TOMATO #1 5X6 USA 2 23.00 46.00
TOMATO PLUM Cc MEX 1 25.00 25.00
LETTUCE . ICEBERG A USA 1 26.00 26.00
ROMAINE CA-A USA 4 30.00 120.00
CAULIFLOWER c USA 1 23.00 23.00
FLOWER ORCHID 100 USA 2 25.00 50.00
BROCCOLI CROWN CROW USA 3 17.00 51.00
RABE ANDY USA 1 32.00 32.00
ASPARAGUS LG USA 4 20.00 80.00
SPINACH BUSH USA 1 21.00 21.00
SPINACH BABY BA/SP USA 8 6.50 52.00
GREEN KALE KALE USA 5 13.00 65.00
SNOWPEA A USA 1 30.00 30.00
BRUSSEL SP LOOSE USA 1 34.00 34.00
BABY ARRUGULA BA USA 4 10.50 42.00
CILANTRO Cc USA 1 14.00 14.00
PEPPER GREEN GR USA 2 15.00 30.00
PEPPER RED RED USA 2 28.00 56.00
YELLOW PEPPER YELL USA 2 10.00 20.00
CUCUMBER CUM MEX 2 20.00 40.00 Total Boxes: 146.0
SQUASH GREEN GR USA 1 12.00 12.00 Delivery § : 189.80
SQUASH YELLOW YEL MEX 1 11.00 11.00
GARLIC JAR JBOX USA 1 54.00 54.00 Shipment : 2,801.30
GINGER 10LB 10LB CHN 1 12.00 12.00 | esses eee
MUSHROOM WASH 10LB USA 3 17.00 51.00
MUSH SPECIAL 10SP USA 4 18.00 72.00 Cash Receipt:
PORTABELLA MUS M PO#2 USA 5 9.50 £7.30.) SS e ee e aa
POTATO IDAHO 90 USA 2 23.00 46.00
POTATO RED A BOX BOX A USA 1 28.00 28.00 Signature
CARROT LOOSE LOOSE USA 2 25.00 50.00
Printed on Oct 12, 2020 **%e%e%% Balance : 174,741.80

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S

Case 1:20-cv-08786-GHW Document 9-6 FHe 10/186/8028PRage 17 GaS2 347)438-1053
INVOICE

 

 

 

 

 

 

ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 338266
#100 Broad st
NY, Ny 10004 Date 11/07/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
STAR RUBY G USA 1 32.00 32.00 | PORTABELLA MUS M PO#2 USA 2 9.50 19.00
SEEDLESS GREEN GR USA 1 30.00 30.00 | YAM #1 YAM USA 1 22.00 22.00
SEEDLESS RED RED USA 1 23.00 23.00 | POTATO IDAHO 90 USA 3 22.00 66.00
PEACH LOOSE c USA 0 0.00 0.00} CARROT LOOSE LOOSE USA 2 25.00 50.00
KIWI LOOSE LLOO USA 1 26.00 26.00] ONION SPANISH SPI USA 2 14.00 28.00
WATERMELON SEED USA 1 38.00 38.00 | ONION RED RD-J USA 1 11.00 11.00
HONEY DEW e USA 1 25.00 25.00] PINE GOLDEN GOL USA 3 13.00 39.00
JUICE ORANGE 100 USA 2 20.00 40.00] BANANA BNA ECU 2 15.50 31.00
SUNKIST ORANGE 56 USA 2 26.00 52.00] PLANTAIN YELLOW c ECU 1 29.00 29.00
STRAWBERRY CAL USA 7 #17.00 119.00} CALABAZA Cc USA 1 19.00 19.00
RASPBERRY A USA 5 13.00 65.00 | MESCLUN SALAD MESC USA 18 7.00 126.00
BLUEBERRY A USA 6 20.00 120.00 | EGG EX/LOOSE EXLOO USA 8 30.00 240.00
BLACKBERRY A USA 3 16.00 48.00 | SCALLION KING USA 2 14.00 28.00
PAPAYA RED RIPE RIPE MEX 1 30.00 30.00 | SQUASH BUTTERNUT BUIN USA 1 17.00 17.00
MANGO RIPE M/RIP MEX 10 8.50 85.00} SQUASH KABOCHA KABO MEX 1 17.00 17.00
TOMATO #1 5X6 USA 3 22.00 66.00
TOMATO PLUM os MEX 2 24.00 48.00
TOMATO CHERRY c USA 1 14.00 14.00
TOMATO GRAPE R USA 3 10.00 30.00
TOMATO GRAPE YE USA 1 16.00 16.00
TOMATILLO ORG MEX 1 11.00 11.00
LETTUCE . ICEBERG A USA 1 26.00 26.00
ROMAINE CA-A USA 4 30.00 120.00
CABBAGE GR GR USA 1 12.00 12.00
CAULIFLOWER c USA 1 24.00 24.00
BROCCOLI CROWN CROW USA 4 17.00 68.00
RABE ANDY USA 1 32.00 32.00
ASPARAGUS LG USA 4 20.00 80.00
CELERY Cc USA 2 24.00 £48.00
SPINACH BUSH USA 1 21.00 21.00
SPINACH BABY BA/SP USA 14 6.50 91.00
GREEN COLLARD COALD USA 1 12.00 12.00
GREEN KALE KALE USA 2 13.00 26.00
FREES ITA FR/IT USA 1 16.00 16.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 2 33.00 66.00
RADICCIO.. RD/CO USA 1 13.00 13.00
MINT A USA 1 13.00 13.00 Total Boxes: 174.0
BABY ARRUGULA BA USA 12 10.50 126.00 Delivery $ : 226.20
CILANTRO c USA 1 15.00 15.00
BEETS 25LB LBAG CAN 2 9.00 18.00 Shipment : 3,056.20
PEPPER GREEN GR USA 2 14.00 28.00 | [ose e SSS eS Se eine
PEPPER RED RED USA 3 29.00 87.00
YELLOW PEPPER YELL USA 2 10.00 20.00| Cash Receipt
CUCUMBER CUM MEX 2 18.00 ES ED) ||, Settee Se i
GARLIC JAR JBOX USA 1 54.00 54.00
MUSHROOM WASH 10LB USA 2 L700 34.00 Signature :
MUSH SPECIAL 10SP USA 4 18.00 72.00
Printed on Oct 12, 2020 *eekkk* Balance : 156,586.80

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW Document 9-6 FthedetO/26/20-2%age 18 OF B2 347)438-1053

 

 

 

 

 

 

 

INVOICE
ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 338312
#100 Broad st
NY, NY 10004 Date 11/08/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 28.00 28.00 | SCALLION KING USA 2 15.00 30.00
STAR RUBY Cc USA 1 33.00 33.00
POMEGRANATES c USA 1 36.00 36.00
SEEDLESS RED RED USA I 25.00 25.00
KIWI LOOSE LLOO USA 1 26.00 26.00
WATERMELON SEED USA 1 38.00 38.00
CANTALOUP c USA 1 26.00 26.00
JUICE ORANGE 100 USA 6 20.00 120.00
SUNKIST ORANGE 56 USA 4 26.00 104.00
LEMON SK SK/L USA 1 32.00 32.00
STRAWBERRY CAL USA 7 17.00 119.00
RASPBERRY A USA 4 17.00 68.00
BLUEBERRY A USA 5 20.00 100.00
BLACKBERRY A USA 1 17.00 17.00
AVOCADO HASS Cc USA 6 38.00 228.00
PAPAYA RED RIPE RIPE MEX 1 30.00 30.00
MANGO RIPE M/RIP MEX 10 8.50 85.00
TOMATO #1 5X6 USA 2 22.00 44.00
TOMATO CHERRY c USA 2 13.00 26.00
ROMAINE CA-A USA 1 32.00 32.00
BROCCOLI CROWN CROW USA 3 17.00 51.00
ASPARAGUS LG USA 3 21.00 63.00
SPINACH BUSH USA 1 19.00 19.00
SPINACH BABY BA/SP USA 8 6.50 52.00
STRINGBEAN BEAN USA 1 33.00 33.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 1 32.00 32.00
CILANTRO Cc USA 1 18.00 18.00
BEETS 25LB LBAG CAN a: 9.00 9.00
PEPPER GREEN GR USA 1 14.00 14.00
PEPPER RED RED USA 1 31.00 31.00
YELLOW PEPPER YELL USA 2 9.00 18.00
JALAPINO JALPN HOL 1 13.00 13.00
CUCUMBER CUM MEX 2 20.00 40.00
SQUASH GREEN GR USA iL 23.00 13.00
SQUASH YELLOW YEL MEX 1 11.00 11.00
GINGER 10LB 10LB CHN 1 12.00 12.00
MUSHROOM WASH 10LB USA 3 17.00 51.00 Total Boxes: 121.0
MUSH SPECIAL 10SP USA 1 18.00 18.00 Delivery $ : 157.30
EGGPLANT E USA 1 14.00 14.00
POTATO IDAHO 90 USA 1 23.00 23.00 Shipment : 2,407.80
ONION SPANISH SPI USA 2 14.00 28.00 | saa sec Sres sere Seis ee
ONION RED RD-J USA 1 11.00 11.00
PINE GOLDEN GOL USA 4 13.00 52.00 Cash Receipt:
BANANA BNA ECU 2 15.50 S2:2:00 | mec
BANANA Y.G Y¥+G ECU L 15.50 15.50
MESCLUN SALAD MESC USA 7 7.00 49.00 Signature
EGG EX/LOOSE EXLOO USA 9 30.00 270.00
Printed on Oct 12, 2020 xeekeekee Balance : 159,643.00

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities. all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
Case 1:20-cv-08786-GHW Document 9-6 Filed 10/26/20 Page 19 of 32
Date: 11/15/2019
K&S

22-19 160 Street
Whitestone, NY 11357

 

 

Telephone : 718)767-2808 Fax: 347)438-1053
Ship To: #1TEB 100 BROAD STREET LLC (ESSEN)
#100 Broad st eu ae
NY, NY 10004 11/10/2019 11/15/2019

212) 943-0100

 

 

 

 

 

 

 

Shipped Amont Payment

11/10 — Sunday 0.00
11/11 Monday 4148.50 Ooo
LLP ie Tuesday 3490.70 mee
LIf iS Wednesday 2776.10 —
11/14 Thursday 2984.30 ce
11/15 Friday 2826.20 0.00

Shipped Total 16225.80 Paid Total ‘ae

Delivery Charge 0.00 i 7

Sail ‘oe Credit Memo
Te Date +/- Qty It i
Sub-Total Py ASS ares Ss Se a oe
Prev.Balance(+) 142,193.80 11/12 + 1 8/8 ad+18 0.00 ay
Payment 0.00 Credit Total 0.00

Current Balance 158,419.60

 

 

 

 

 

 

 

 

AR Aging Report Current Balance 158, 419.60
Ist Week 16,225.80 Received Amount (- )
2nd Week 15,560.90 This Week Balance

 

 

3rd Week & Over 126,632.90 Received By

 

 

 

 

 

Paid By

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
K&S

Case 1:20-cv-08786-GHW Document 9-6 Filme @i2h rhage 20 of 22
INVOICE

347)438-1053

 

 

 

 

 

 

ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 338382
#100 Broad st
NY, NY 10004 Date 11/11/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA - 22.00 32.00 | PEPPER GREEN GR USA 2 14.00 28.00
GRANNY SMITH 80 USA 2 28.00 56.00 | PEPPER RED RED USA 3 30.00 90.00
GALA APPLE 80 USA 1 38.00 38.00 | YELLOW PEPPER YELL USA 2 10.00 20.00
STAR RUBY G USA 2 33.00 66.00 | JALAPINO JALPN HOL 1 14.00 14.00
POMEGRANATES ¢ USA 1 36.00 36.00 | CUCUMBER CUM MEX 1 20.00 20.00
SEEDLESS GREEN GR USA 1 28.00 28.00] SQUASH GREEN GR USA 1 15.00 15.00
SEEDLESS RED RED USA 1 24.00 24.00 | SQUASH YELLOW YEL MEX 1 11:00 11.00
WATERMELON SEED USA 1 38.00 38.00 | WATERCRESS B&w MEX 1 25.00 25.00
CANTALOUP c USA 1 25.00 25.00] GARLIC JAR JBOX USA 1 54,00 54.00
HONEY DEW c USA 1 22.00 22.00] SHANGHAI BOKCHOY SH/BK USA 1 16.00 16.00
JUICE ORANGE 100 USA 3 20.00 60.00 | GINGER 10LB 10LB CHN 1 J2..00 12.00
SUNKIST ORANGE 56 USA a 26.00 78.00 | MUSHROOM WASH 10LB USA 3 27.00 BL. 06
LEMON SK SK/L USA 1 32.00 32.00 | MUSH SPECIAL 10SP USA 4 18.00 72.00
STRAWBERRY CAL USA 9 20.00 180.00] PORTABELLA MUS M PO#2 USA 5 9.50 47.50
RASPBERRY A USA 5 18.00 90.00 | EGGPLANT c USA 1 14.00 14.00
BLUEBERRY A USA 6 20.00 120.00] EGGPLANT ITALIAN ITAL USA 1 12.00 12.00
BLACKBERRY A USA 3 20.00 60.00 | POTATO IDAHO 90 USA 3 23.00 69.00
AVOCADO HASS Cc USA 8 37.00 296.00 | POTATO RED A BOX BOX A USA 1 28.00 28.00
PAPAYA RED RIPE RIPE MEX 1 30.00 30.00 | CARROT LOOSE LOOSE USA 2 25.00 50.00
MANGO RIPE M/RIP MEX 10 8.50 85.00 | ONION SPANISH SPI USA 2 14.00 28.00
TOMATO #1 BxX6 USA 4 21.00 84.00) ONION RED RD-J USA 2 11.00 22.00
TOMATO PLUM Cc MEX 2 23.00 46.00] PINE GOLDEN GOL USA 5 13.00 65.00
TOMATO CHERRY c USA 1 13.00 13.00 | BANANA BNA ECU 2 15.50 31.00
TOMATO GRAPE R USA 3 10.00 30.00} MESCLUN SALAD MESC USA 18 7.00 126.00
TOMATO GRAPE YE USA 1 18.00 18.00 | CELERY CHOP BOX USA 1 36.00 36.00
LETTUCE . ICEBERG A USA 1 36.00 36.00 | EGG EX/LOOSE EXLOO USA 6 39.00 234.00
ROMAINE CA-A USA 5 32.00 160.00 | HERBS ROSEMARY ROSE CHL 1 7.50 7.50
CAULIFLOWER € USA 2 28.00 56.00 | YUKON A BOX Y ABO USA 1 35.00 35.00
BROCCOLI CROWN CROW USA 4 18.00 72.00 | SCALLION KING USA 3 19.00 57.00
RABE ANDY USA 2 32.00 64.00
ASPARAGUS LG USA 4 21.00 84.00
SPINACH BUSH USA 1 21.00 21.00
SPINACH BABY BA/SP USA 10 6.50 65.00
GREEN LEAF GR USA 1 29.00 29.00
GREEN COLLARD COALD USA 1 13.00 13.00
GREEN KALE KALE USA 6 13.00 78.00
STRINGBEAN BEAN USA 1 38.00 38.00
SNOWPEA A USA 1 27.00 27.00 Total Boxes: 205.0
ALFALFA CUP USA 1 12.00 12.00 Delivery $ 266.50
BRUSSEL SP LOOSE USA 2 32.00 64.00
SHALLOT JAR/5LB SJ#5 USA 1 11.00 11.00 Shipment 4,148.50
RADICCIO. . RD/CO USA 1 13.00 ES C00 | mses ee a eine as
MINT A USA 1 12.00 12.00
BASIL A USA 1 20.00 20.00 Cash Receipt:
BABY ARRUGULA BA USA 8 10.50 RE SLO) | sete Se RE
PARSLEY PLAIN FULL USA L, 25,00 19.00
CILANTRO Cc USA 1 18.00 18.00 Signature
BEETS 25LB LBAG CAN 1 9.00 9.00
Printed on Oct 12, 2020 kekkk* Balance : 142,193.80

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S case 1:20-cv-08786-GHW Document 9-6 Fikednt0/2647Q7-Rage 21 0f 82. ; ee

 

 

 

 

 

INVOICE
ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 339425
#100 Broad st
NY, NY 10004 Date 11/12/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 2 32.00 64.00 | BANANA BNA ECU 2 15.50 31.00
STAR RUBY Cc USA 1 33.00 33.00] PLANTAIN YELLOW c ECU 1 29.00 29.00
POMEGRANATEs c USA 1 36.00 36.00} MESCLUN SALAD MESC USA 10 7.00 70.00
FUYU Cc USA 1 11.00 11.00 | EGG EX/LOOSE EXLOO USA 8 39.00 312.00
KIWI LOOSE LLOO USA 1 26.00 26.00 | SCALLION KING USA 2 18.00 36.00
WATERMELON SEED USA 1 38.00 38.00
HONEY DEW c USA 1 22.00 22.00
SUNKIST ORANGE 56 USA 3 27.00 81.00
LEMON SK SK/L USA 1 32.00 32.00
STRAWBERRY CAL USA 8 24.00 192.00
RASPBERRY A USA 4 24.00 96.00
BLUEBERRY A USA 4 20.00 80.00
BLACKBERRY A USA 3 23.00 69.00
AVOCADO HASS Cc USA 8 37.00 296.00
AVOCADO HASS# RIPE MEX 7 38.00 266.00
MANGO RIPE M/RIP MEX 10 8.50 85.00
TOMATO #1 5X6 USA 3 21.00 63.00
TOMATO PLUM Cc MEX 2 23.00 46.00
LETTUCE . ICEBERG A USA 1 38.00 38.00
ROMAINE CA-A USA 4 32.00 128.00
CABBAGE GR GR USA 1 12.00 12.00
CAULIFLOWER c USA 2 28.00 56.00
FLOWER ORCHID 100 USA 2 25.00 50.00
BROCCOLI CROWN CROW USA 3 19.00 57.00
RABE ANDY USA 1 32.00 32.00
ASPARAGUS LG USA 3 18.00 54.00
CELERY c USA 1 27.00 27.00
SPINACH BUSH USA 1 21.00 21.00
GREEN COLLARD COALD USA 1 13.00 13.00
GREEN KALE KALE USA 4 14.00 56.00
STRINGBEAN BEAN USA 1 38.00 38.00
BRUSSEL SP LOOSE USA 1 32.00 32.00
BABY ARRUGULA BA USA 6 10.50 63.00
CILANTRO c USA 1 16.00 16.00
PEPPER GREEN GR USA 1 14.00 14.00] Credit é -18.00
PEPPER RED RED USA 2 31.00 62.00
YELLOW PEPPER YELL USA 2 10.00 20.00
JALAPINO JALPN HOL 1 15.00 15.00 Total Boxes: 149.0
CUCUMBER CUM MEX 2 20.00 40.00] Delivery $ : 193.70
GARLIC JAR JBOX USA 1 56.00 56.00
MUSHROOM WASH 10LB USA 2 17.00 34.00 Shipment > 3,490.70
MUSH SPECIAL 108SP USA 4 18.00 72.00 | ------~-------------------------------------.-
PORTABELLA MUS M PO#2 USA 4 9.50 38.00
POTATO IDAHO 90 USA 3 23.00 69.00 Cash Receipt:
CARROT LOOSE LOOSE USA 2 25.00 50.00) ------~-----------------~-------------------.-
ONION SPANISH SPI USA 2 14.00 28.00
ONION RED RD-J USA 2 11.00 22.00 Signature
PINE GOLDEN GOL USA 4 13.00 52.00

 

 

 

Printed on Oct 12, 2020

The perishable agricultural commodities listed on this invoice
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of thes
products derived from these commodities and any receivables

keekkk Balance : 146,342.30

are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
© commodities retains a trust claim over these commodities, all inventories of food or other
or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW Document 9-6 Filexénb0/2663%7-Brage 22 of 32 .

 

 

 

 

 

 

 

347)438-1053
INVOICE

Ship To: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 3384989

#100 Broad st

NY, NY 10004 Date 11/13/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 30.00 30.00] BANANA BNA ECU 2 15.50 31.00
SEEDLESS GREEN GR USA 1 29.00 29.00] MESCLUN SALAD MESC USA 12 7.00 84.00
SEEDLESS RED RED USA 1 24.00 24.00] EGG EX/LOOSE EXLOO USA 6 39.00 234.00
FUYU Cc USA 1 11.00 11.00 | EGe BROWN/CT BR/CT USA 1. 27.00 37.00
WATERMELON SEED USA 1 38.00 38.00 | SCALLION KING USA 2 18.00 36.00
CANTALOUP Cc USA 1 22.00 22.00] SQUASH BUTTERNUT BUTN USA 1 17.00 17.00
HONEY DEW C USA 1 22.00 22.00
SUNKIST ORANGE 56 USA 3 27.00 81.00
STRAWBERRY CAL USA 4 26.00 104.00
RASPBERRY A USA 4 25.00 100.00
BLUEBERRY A USA 3 20.00 60.00
BLACKBERRY A USA 1 23.00 23.00
AVOCADO HASS# RIPE MEX 8 39.00 312.00
PAPAYA RED RIPE RIPE MEX 1 30.00 30.00
MANGO RIPE M/RIP MEX 15 8.50 127.50
TOMATO #1 5X6 USA 2 20.00 40.00
TOMATO PLUM c MEX 2 23.00 46.00
TOMATO GRAPE R USA 2 10.00 20.00
TOMATO GRAPE YE USA 1 16.00 16.00
ROMAINE CA-A USA 3 32.00 96.00
CAULIFLOWER Cc USA 1 27.00 27.00
BROCCOLI CROWN CROW USA 3 19.00 57.00
RABE ANDY USA i 32.00 32.00
ASPARAGUS LG USA 3 18.00 54.00
CELERY c USA 1 29.00 29.00
SPINACH BUSH USA 1 21.00 21.00
SPINACH BABY BA/SP USA 8 6.50 52.00
GREEN KALE KALE USA 1 14.00 14.00
STRINGBEAN BEAN USA 1 38.00 38.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 1 30.00 30.00
SHALLOT JAR/5LB SJ#5 USA t 21200 11.00
BABY ARRUGULA BA USA 5 10.50 52.50
CILANTRO Cc USA 1 18.00 18.00
PEPPER GREEN GR USA 2 15.00 30.00
PEPPER RED RED USA 2 32,00 62.00
YELLOW PEPPER YELL USA 2 9.00 18.00
CUCUMBER CUM MEX 1 21.00 21.00 Total Boxes: 137.0
SQUASH GREEN GR USA 1 15.00 15.00 Delivery $ 178.10
SQUASH YELLOW YEL MEX 1 11.00 11.00
GARLIC JAR JBOX USA 1 58.00 58.00 Shipment S$ we 2760
MUSH SPECIAL 10SP USA 3 18.00 54.00 | --------------------------~--------------------
PORTABELLA MUS M PO#2 USA 4 9.50 38.00
POTATO IDAHO 90 USA 2 23.00 46.00 Cash Receipt:
CARROT LOOSE LOOSE USA 1. 25.00 25.00 | --------------------~-------------------------
ONION SPANISH SPI USA 2 14.00 28.00
ONION RED RD-J USA 2 11.00 22.00 Signature
PINE GOLDEN GOL USA 4 13.00 52.00
Printed on Oct 12, 2020 *#k#*4*%** Balance : 149,833.00

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodi

products derived from these commodities and any receivables or proceed

ties retains a trust claim over these commodities. all inventories of food or other
from the sale of these commodities until full payment is recieved.
K&S Case _1:20-cv-08786-GHW Document 9-6 Fikagnd 0/4 6¢7Q7-Rege 23 of 82. 347)438-1053

 

 

 

 

 

 

 

INVOICE
ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 338593
#100 Broad st
NY, NY 10004 Date 11/14/2019
Item Type__Origin QTY Price Amount | Item Type Origin QTY Price _ Amount
RED EX FANCY 80 USA 1 32.00 32.00] POTATO IDAHO 90 USA 3 23.00 69.00
GRANNY SMITH 80 USA 1 30.00 30.00} POTATO RED A BOX BOX A USA 1 28.00 28.00
GALA APPLE 80 USA 1 38.00 38.00 | CARROT LOOSE LOOSE USA 2 26.00 52.00
FUYU C USA 1 11.00 11.00} ONION SPANISH SPI USA 2 14.00 28.00
KIWI LOOSE LLOO USA 1 26.00 26.00 | ONION RED RD-J USA 2 412.200 22.00
WATERMELON SEED USA 1 38.00 38.00] PINE GOLDEN GOL USA 3 13.00 39.00
HONEY DEW Cc USA 1 21.00 21.00 | BANANA BNA ECU 3 15,50 46.50
JUICE ORANGE 100 USA 3 20.00 60.00 | PLANTAIN YELLOW Cc ECU 1 28.00 28.00
SUNKIST ORANGE 56 USA 2 27-00 54.00] MESCLUN SALAD MESC USA 18 7.00 126.00
STRAWBERRY CAL USA 6 22.00 132.00] EGG EX/LOOSE EXLOO USA 7 39.00 273.00
RASPBERRY A USA 3 23.00 69.00 | HERBS TARRAGON TARA CHL 1 7.50 7.50
BLUEBERRY A USA 4 20.00 80.00] HERBS CHIVE CHIV USA 1 10.00 10.00
BLACKBERRY A USA 2 23.00 46.00 | YUKON A BOX Y ABO USA 1 34.00 34.00
AVOCADO HASS# RIPE MEX 4 38.00 152.00] SCALLION KING USA 3 18.00 54.00
MANGO RIPE M/RIP MEX 8 8.50 68.00
TOMATO #1 5X6 USA 3 19.00 57.00
TOMATO PLUM Cc MEX 1. 23.00 23.00
TOMATO GRAPE R USA 3 9.00 27.00
LETTUCE . ICEBERG A USA 1 36.00 36.00
ROMAINE CA-A USA 3 32.00 96.00
CABBAGE GR GR USA 1 13.00 13.00
CAULIFLOWER Cc USA 1 26.00 26.00
FLOWER ORCHID 100 USA 2 16.00 32.00
BROCCOLI CROWN CROW USA 4 19.00 76.00
RABE ANDY USA 1 32.00 32.00
ASPARAGUS LG USA 2 7..00 34.00
CELERY c USA 1 29.00 29.00
SPINACH BABY BA/SP USA 14 6:50 91.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 1 30.00 30.00
BASIL A USA 1 20.00 20.00
BABY ARRUGULA BA USA 5 10.50 52.50
PARSLEY PLAIN FULL USA 1 21.00 21.00
CILANTRO Cc USA £ 20-60 20.00
DILL 6PCS USA 1 6.00 6.00
BEETS 25LB LBAG CAN 2 9.00 18.00
PEPPER GREEN GR USA 1 15.00 15.00
PEPPER RED RED USA 2 30.00 60.00 Total Boxes: 156.0
YELLOW PEPPER YELL USA 2 10.00 20.00 Delivery § : 202.80
CUCUMBER CUM MEX 2 17.00 34.00
SQUASH GREEN GR USA 1 16.00 16.00 Shipment : 2,984.30
SQUASH YELLOW YEL MEX 1 11.00 11.00 | ----------------------------------------------
GARLIC JAR JBOX USA 1 58.00 58.00
GINGER 10LB 10LB CHN 1 12.00 12.00 Cash Receipt:
MUSHROOM WASH 10LB USA 1 17.00 17.00) ----------------------------------------------
MUSH SPECIAL 10SP USA 4 18.00 72.00
PORTABELLA MUS M PO#2 USA 2 9.50 19.00 Signature
YAM #1 YAM USA 1 22.00 22.00
rinted on Oct 12, 2020 *k#eeeKeK Balance : 152,609.10

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act. 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S

ShipTo: # 1TEB

#100 Broad st

Invoice No.

Case 1:20-cv-08786-GHW Document 9-6 Fitachd0/amPe7-Rage 24 off82. 34743-1053
INVOICE

100 BROAD STREET LLC (ESSEN) 338631

 

 

 

 

 

 

NY, NY 10004 Date 11/15/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
STAR RUBY Cc USA 1 32.00 32.00] EGG EX/LOOSE EXLOO USA 7 39.00 273.00
POMEGRANATES Cc USA 1 36.00 36.00 | MONEY PICK UP $$$ 0 0.00 0.00
SEEDLESS GREEN GR USA 1 29.00 29.00 | SCALLION KING USA 2 18.00 36.00
SEEDLESS RED RED USA 1 25.00 25.00
FUYU c USA 1 11.00 11.00
WATERMELON SEED USA 1 38.00 38.00
CANTALOUP Cc USA ds: 22200 22.00
HONEY DEW Cc USA a; L000 21.00
JUICE ORANGE 100 USA 5 20.00 100.00
SUNKIST ORANGE 56 USA 4 27.00 108.00
LEMON SK SK/L USA 1 34.00 34.00
STRAWBERRY CAL USA 7 20.00 140.00
RASPBERRY A USA 5 20.00 100.00
BLUEBERRY A USA 6 20.00 120.00
BLACKBERRY A USA 2 21.00 42.00
AVOCADO HASS c USA 10 36.00 360.00
PAPAYA RED RIPE RIPE MEX 1 30.00 30.00
MANGO RIPE M/RIP MEX 15 8.50 127.50
TOMATO #1 5X6 USA 2 19.00 38.00
TOMATO PLUM Cc MEX 1 22.00 22.00
TOMATO GRAPE R USA 2 9.00 18.00
TOMATO GRAPE YE USA 1 16.00 16.00
ROMAINE CA-A USA 3 30.00 90.00
CAULIFLOWER c USA 1 27.00 27.00
BROCCOLI CROWN CROW USA 2 23.00 46.00
ASPARAGUS LG USA 3 19.00 57.00
SPINACH BUSH USA i 20.00 20.00
SPINACH BABY BA/SP USA 4 6.50 26.00
GREEN LEAF GR USA 1 30.00 30.00
GREEN COLLARD COALD USA 1 13.00 13.00
RADICCIO.. RD/CO USA iL £3,.00 13.00
BABY ARRUGULA BA USA 3 10.50 31:50
CILANTRO c USA 1 20.00 20.00
PEPPER GREEN GR USA 2 16.00 32.00
PEPPER RED RED USA 2 31.00 62.00
YELLOW PEPPER YELL USA 2 12.00 24.00
JALAPINO JALPN HOL 1. 5).00 75 00
CUCUMBER CUM MEX 2 19.00 38.00 Total Boxes: 134.0
MUSHROOM WASH 10LB USA 4 17.00 68.00 Delivery $ 174.20
MUSH SPECIAL 10SP USA 1 18.00 18.00
PORTABELLA MUS M PO#2 USA 1 9.50 9.50 Shipment 2,826.20
POTATO IDAHO 90 USA 1 23.00 23.00 | mmm errr nro e een een ee
POTATO RED A BOX BOX A USA 1 28.00 28.00
ONION SPANISH SPI USA 2 14.00 28.00 Cash Receipt:
PINE GOLDEN GOL USA 4 13.00 52.00 | ----------------------------------------------
BANANA BNA ECU 2 AS 250 31.00
BANANA Y.G Y+G ECU 1 15.50 15.50 Signature
MESCLUN SALAD MESC USA 8 7.00 56.00
Printed on Oct 12, 2020 kkkkk* Balance :

products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

155,593.40

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commoditics act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities. all inventories of food or other
Date: 11/22/2019

Case 1:20-cv-08786-GHW Document 9-6 Filed 10/26/00 Pepeiae foo

Telephone : 718)767-2808

Payee 4eV/ Vive

K&S

22-19 160 Street
Whitestone, NY 11357

Fax: 347)438-1053

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ship To: #1 TEB 100 BROAD STREET LLC (ESSEN) From : To:
#100 Broad st %
NY, NY 10004 11/17/2019 11/22/2019
212) 943-0100
Shipped Amont Payment
11/17 Sunday 0.00 0.00
11/18 Monday 3960.10 0.00
11/19 Tuesday 3408.10 0.00
11/20 Wednesday 3257.20 0.00
Ti yd Thursday 3199.70 16635.40
11/22 Friday 2395.10 0.00
Shipped Total 16220.20 Paid Total 16635.40
Delivery Charge 0.00 Credit Memo
Credit 0.00 =
aan eer Date +/- Oty Item Price Amount
Sub-Total G) 16,220.00 9 “=r =e ee
Prev.Balance(+) 158,419.60 11/20 + 1 redapl cr-1.3 0.00 0.00
Payment 16,635.40 Credit Total 0.00
Current Balance 158,004.40
AR Aging Report Current Balance 158,004.40
1st Week 16,220.20 Received Amount (- )
2nd Week 0.00 This Week Balance
Ss
3rd Week & Over 141,784.20 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act. 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other

derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
 

K&S Case 1:20-cv-08786-GHW Document 0.4 Pants HSE 8 nee Fax : _347)438-1052

UG 2V UT ve

 

 

 

 

 

 

 

INVOICE

ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 338722

#100 Broad st

NY, NY 10004 Date 11/18/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price __ Amount
GRANNY SMITH 80 USA 2 30.00 60.00 | PEPPER GREEN GR USA 2 14.00 28.00
STAR RUBY Cc USA 1 31.00 31.00] PEPPER RED RED USA 3 33.00 99.00
POMEGRANATES c USA 1 36.00 36.00| YELLOW PEPPER YELL USA 2 13.00 26.00
FUYU Cc USA 1 10.00 10.00| JALAPINO JALPN HOL 1 15.00 £15.00
WATERMELON SEED USA 1 38.00 38.00 | CUCUMBER CUM MEX 1 18.00 18.00
CANTALOUP Go USA 1 22.00 22.00 | SQUASH GREEN GR USA 1 18.00 18.00
HONEY DEW Cc USA 1 21.00 21.00] SQUASH YELLOW YEL MEX 1 12.00 £12.00
JUICE ORANGE 100 USA 2 19.00 38.00 | WATERCRESS Bsw MEX 1 30.00 30.00
SUNKIST ORANGE 56 USA 2 27.00 54.00] GARLIC JAR JBOX USA 1 58.00 £58.00
LEMON SK SK/L USA 1 34.00 34.00 | SHANGHAI BOKCHOY SH/BK USA 1 22.00 22.00
STRAWBERRY CAL USA 8 18.00 144.00 | MOO CG USA 1 14.00 14.00
RASPBERRY A USA 6 20.00 120.00| GINGER 10LB 10LB CHN 1 12.00 12.00
BLUEBERRY A USA 6 19.00 114.00 | MUSHROOM WASH 10LB USA 2 17.00 34.00
BLACKBERRY A USA 3 23.00 69.00| MUSH SPECIAL 10SP USA 4 18.00 72.00
AVOCADO HASS Cc USA 6 36.00 216.00| PORTABELLA MUS M PO#2 USA 4 9.50 38.00
PAPAYA RED RIPE RIPE MEX 1 30.00 30.00] YAM #1 YAM USA 1 22.00 22.00
MANGO RIPE M/RIP MEX 10 8.50 85.00 | EGGPLANT CG USA 1 27.00 17.00
LIME 48 MEX 1 9.00 9.00 | EGGPLANT ITALIAN ITAL USA 1 18.00 18.00
TOMATO #1 5X6 USA 2 18.00 36.00 | POTATO IDAHO 90 USA 2 23.00 46.00
TOMATO PLUM c MEX 2 22.00 44.00 | CARROT LOOSE LOOSE USA 2 26.00 52.00
TOMATO CHERRY ¢ USA 2 13.00 26.00] ONION SPANISH SPI USA 2 14.00 28.00
TOMATO GRAPE R USA 1 10.00 10.00] ONION RED RD-J USA 2 11.00 22.00
YELIOW. TOMATO YTO USA 1 25.00 25.00| TOFU s USA 1 13.50 £13.50
LETTUCE . ICEBERG A USA 1 30.00 30.00] PINE GOLDEN GOL USA 4 13.00 52.00
ROMAINE CA-A USA 5 30.00 150.00 | BANANA BNA ECU 2 15.50 31.00
CABBAGE RED RED USA 1 16.00 16.00 | MESCLUN SALAD MESC USA 14 7.00 98.00
CAULIFLOWER Cc USA 2 30.00 60.00 | CELERY CHOP BOX USA 1 36.00 36.00
BROCCOLI CROWN CROW USA 4 24.00 96.00 | EGG EX/LOOSE EXLOO USA 7 46.00 322.00
RABE ANDY USA 2 32.00 64.00 | YUKON A BOX Y ABO USA 1 34.00 34.00
ASPARAGUS LG USA 4 18.00 72.00) SCALLION KING USA 4 17.00 68.00
CELERY c USA 1 29.00 29.00| SQUASH BUTTERNUT BUIN USA 1 17.00 17.00
SPINACH BUSH USA 1 22.00 22.00
SPINACH BABY BA/SP USA 10 6.50 65.00
GREEN KALE KALE USA 5 14.00 £470.00
STRINGBEAN BEAN USA 1 48.00 48.00
FRENCH BEAN FREN USA 1 16.00 16.00
WAX BEAN WBY USA 0 0.00 0.00
SNOWPEA A USA 1 35.00 35.00] Total Boxes: 192.0
SUGAR SNAPEA SNAP PER 1 29.00 29.00| Delivery $ : 249.60
ENDIVES A USA 1 18.00 18.00
ALFALFA cup USA 1 12.00 12.00] Shipment : 3,960.10
BRUSSEL SP Toke Uk, ££ UO00 GR.00 | encore
SHALLOT JAR/5LB sg#5 USA 1 11.00 11.00
MINT A USA 1 12.00 12.00] Cash Receipt:
BASIL A Gea TF 20.00 2OL.00 | See ee eee cew ene eer
BABY ARRUGULA BA USA 8 10.50 84.00
CILANTRO Ee USA 2 20.00 40.00 Signature
BEETS 25LB LBAG CAN 1 9.00 9.00
Printed on Oct 12, 2020 kkekk* Balance : 158,419.60

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW_ Document 9-6 PARe 1d) SPIP Sage 27 BP AIRE 105°

INVOICE

 

 

 

 

 

 

ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 338758
#100 Broad st
NY, Ny 10004 Date 11/19/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price | Amount
RED EX FANCY 80 USA 1 30.00 30.00 | MUSHROOM WASH 10LB USA 2 7,80 34.00
GRANNY SMITH 80 USA 2 30.00 60.00 | MUSH SPECIAL 10SP USA 4 18.00 72.00
GALA APPLE 80 USA 1 38.00 38.00] PORTABELLA MUS M PO#2 USA 4 9.50 38.00
STAR RUBY c USA 1 32.00 32.00 | EGGPLANT ITALIAN ITAL USA t. 16.00 18.00
POMEGRANATES Cc USA 1 36.00 36.00] POTATO IDAHO 90 USA 2 23.00 46.00
SEEDLESS CREEN GR USA 1 29.00 29.00 | CARROT LOOSE LOOSE USA 2 26.00 52.00
SEEDLESS RED RED USA 1 25.00 25.00] CARROT HNDPLD BABY HNBA USA 4 17.00 68.00
FUYU Cc USA 1 9.00 9.00] ONION SPANISH SPI USA 2 14.00 28.00
KIWI LOOSE LLOO USA 1 23.00 23.00 | ONION RED RD-J USA 2 11.00 22.00
WATERMELON SEED USA 1 37.00 37.00] PINE GOLDEN GOL USA B&B 13.00 65.00
CANTALOUP Cc USA 1 20.00 20.00 | BANANA BNA ECU 3 15.50 46.50
HONEY DEW Cc USA 1 20.00 20.00 | CIDER 1/2G USA 1 27.00 27.00
JUICE ORANGE 100 USA 1 20.00 20.00 | MESCLUN SALAD MESC USA 16 7.00 112.00
SUNKIST ORANGE 56 USA 2 27.00 54.00 | EGG EX/LOOSE EXLOO USA 7 $446.00 322.00
STRAWBERRY CAL USA 7 17.00 119.00] MONEY PICK UP $$$ Oo 0.00 0.00
RASPBERRY A USA 3 ‘27.00 51.00 | SCALLION KING USA 2 17.00 34.00
BLUEBERRY A USA 4 19.00 76.00
BLACKBERRY A USA 2 23:00 46.00
AVOCADO HASS C USA 4 35.00 140.00
PAPAYA RED RIPE RIPE MEX 1 30.00 30.00
MANGO RIPE M/RIP MEX 15 8.50 127.50
TOMATO #1 5X6 USA 2 18.00 36.00
TOMATO PLUM c MEX 1 22.00 22.00
TOMATO GRAPE R USA 2 10.00 20.00
ROMAINE CA-A USA 4 30.00 120.00
CABBAGE GR GR USA 1 14.00 14.00
CAULIFLOWER c USA 1 26.00 26.00
BROCCOLI CROWN CROW USA 4 24.00 96.00
RABE ANDY USA 1 32.00 32.00
ASPARAGUS LG USA 4 19.00 76.00
CELERY Cc USA 1 29.00 29.00
SPINACH BUSH USA 1 21.00 21.00
SPINACH BABY BA/SP USA 14 6.50 91.00
GREEN COLLARD COALD USA 1 14.00 14.00
GREEN KALE KALE USA 4 14.00 56.00
STRINGBEAN BEAN USA 1 50.00 50.00
BRUSSEL SP LOOSE USA 1 30.00 30.00
RADICCIO.. RD/CO USA 1 13.00 13.00| Total Boxes: 497...
BABY ARRUGULA BA USA 8 10.50 84.00 Delivery $ : 230.10
PARSLEY PLAIN FULL USA 1 28.00 28.00
CILANTRO Cc USA 2 24.00 48.00 Shipment 3,408.10
BEETS 25LB LBAG CAN 2 9.00 18.00'| —-S5 e546 Se Se Ce
PEPPER GREEN GR USA 2 15.00 30.00
PEPPER RED RED USA 2 33.00 66.00 Cash Receipt:
YELLOW PEPPER YELL USA 2 12:00 DMR OO | mm
CUCUMBER CUM MEX 3 19.00 57.00
GARLIC JAR JBOX USA 1 58.00 58.00 Signature
GINGER 10LB 10LB CHN 1 12.00 12.00
Printed on Oct 12, 2020 *#kk*kk Balance : 162,379.70

The perishable agricultural commodities listed on thi

commodities act, 1930(7 U.S.C, 499(E)(C)). The sell

s invoice are sold subject to tl
er of these commodities retai

products derived from these commodities and any receivables or proceed from the sale of these commo

he statutory trust authorized by section 5(c) o >
ns a trust claim over these commodities, all inventories 0
dities until full payment is recieved.

f the perishable agricultural
f food or other
K&S

Case 1:20-cv-08786-GHW_ Document 9-6 Phen? 1071%8/9028P&ge 28 ditsp 347/438-1053

 

 

 

 

 

 

 

 

INVOICE

ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 338851

#100 Broad st

NY, NY 10004 Date 11/20/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA L 0.00 0.00 | GINGER 10LB 10LB CHN 1 12;00 12.00
GRANNY SMITH 80 USA 1 30.00 30.00 | MUSHROOM WASH 10LB USA 2 17.00 34.00
STAR RUBY c USA 1 32.00 32.00 | MUSH SPECIAL 10SP USA 3 18.00 54.00
POMEGRANATES G USA 1 36.00 36.00 | PORTABELLA MUS M Po#2 USA 4 9.50 38.00
SEEDLESS RED RED USA 1 25.00 25.00 | YAM #1 YAM USA 1 22.00 22.00
FUYU c USA 1 3.00 9.00 | EGGPLANT Cc USA 1 17.00 17,00
WATERMELON SEED USA 1 36.00 36.00 | POTATO IDAHO 90 USA 3 23.00 69.00
CANTALOUP c USA 1 20.00 20.00} POTATO RED A BOX BOX A USA 1 28.00 28.00
HONEY DEW c USA 1 20.00 20.00 | CARROT LOOSE LOOSE USA 2 26.00 52.00
JUICE ORANGE 100 USA 2 19.00 38.00 | ONION SPANISH SPI USA 2 14.00 28.00
SUNKIST ORANGE 56 USA 2 27.00 54.00] ONION RED RED USA 2 10.00 20.00
STRAWBERRY CAL USA 7 23¢00 91.00 | PINE GOLDEN GOL USA 3 13.00 39.00
RASPBERRY A USA A 27,00 68.00 | BANANA BNA ECU 3 £5.50 46.50
BLUEBERRY A USA 5 18.00 90.00 | MESCLUN SALAD MESC USA 18 7.00 126.00
BLACKBERRY A USA 2 21.00 42.00| EGG EX/LOOSE EXLOO USA 7 46.00 322.00
AVOCADO HASS c USA 6 35.00 210.00 | YUKON A BOX Y ABO USA 1 34.00 34.00
PAPAYA RED RIPE RIPE MEX 1 32.00 32.00 | SCALLION KING USA 2 16.00 32.00
MANGO RIPE M/RIP MEX 8 8.50 68.00
TOMATO #1 5X6 USA 3 17.00 51.00
TOMATO PLUM c MEX 1 21.00 21.00
TOMATO GRAPE R USA 3 10.00 30.00
TOMATO GRAPE YE USA 1 16.00 16.00
LETTUCE . ICEBERG A USA 1 29.00 29.00
ROMAINE CA-A USA 4 32.00 128.00
CAULIFLOWER Cc USA 2 27.00 54.00
BROCCOLI CROWN CROW USA 4 24.00 96.00
RABE ANDY USA 1 32.00 32.00
ASPARAGUS LG USA 2 19.00 38.00
CELERY Cc USA 1 29.00 29.00
SPINACH BUSH USA 1. 22.00 22.00
SPINACH BABY BA/SP USA 8 6.50 B2ie00
GREEN LEAF GR USA 1 30.00 30.00
GREEN COLLARD COALD USA 1 14.00 14.00
GREEN KALE KALE USA 2 14.00 28.00
STRINGBEAN BEAN USA 1 58.00 58.00 Credit aS
ALFALFA CUP USA 1. 12.00 12.00
BRUSSEL SP LOOSE USA 2 31.00 62.00
SHALLOT JAR/5LB SJ#5 USA 1 12.00 12.00 Total Boxes: 160.0
BABY ARRUGULA BA USA 4 10.50 42.00 Delivery $ : 208.00
PARSLEY PLAIN FULL USA 1 32.00 32.00
PEPPER GREEN GR USA 2 15.00 30.00 Shipment 3,257.20
PEPPER RED RED USA 2 33.00 66.00 | #==s—S eres ST
YELLOW PEPPER YELL USA 2 12.00 24.00
CUCUMBER CUM MEX 2 24.00 48.00 Cash Receipt:
SQUASH GREEN GR USA 1 19.00 19.00) | =Scsoesssesecsr rr SS
SQUASH YELLOW YEL MEX 1 14.00 14.00
GARLIC JAR JBOX USA 1 56.00 56.00 Signature
SHANGHAI BOKCHOY SH/BK USA 1 31.00 31.00
Printed on Oct 12, 2020 kkkkt* Balance : 165,787.80

The perishable agricultural comm
commodities act, 1930(7 U.S.C, 499(E)(C)).
products derived from these commodities an

odities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
d any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW Document 9-6 Pirsd :1G/3H OCP 8Bage 29 692 347/438-1053

 

 

 

 

 

 

 

INVOICE

Ship To: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 338902

#100 Broad st

NY, NY 10004 Date 11/21/2019
Item Type Origin QTY Price | Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 30.00 30.00 | PORTABELLA MUS M PO#2 USA 3 9.50 28.50
GRANNY SMITH 80 USA 1 30.00 30.00] YAM #1 YAM USA 1 22.00 22.00
STAR RUBY Cc USA 1 30.00 30.00] POTATO IDAHO 90 USA 3 23.00 69.00
SEEDLESS GREEN GR USA 1 29.00 29.00 | CARROT LOOSE LOOSE USA 2 26.00 52.00
SEEDLESS RED RED USA 1 25.00 25.00 | ONION SPANISH SPI USA 3 14.00 42.00
FUYU Cc USA 1 9.00 9.00 | ONION RED RD-J USA 2 11.00 22.00
WATERMELON SEED USA 2 36.00 72.00 | PINE GOLDEN GOL USA 4 13.00 52.00
HONEY DEW c USA 1 20.00 20.00 | BANANA BNA ECU 2 415.50 31.00
SUNKIST ORANGE 56 USA 2 27.00 54.00] PLANTAIN YELLOW c ECU 1 28.00 28.00
LEMON SK SK/L USA 1 34.00 34.00 | YUCA DOM EUC 1 25.00 25.00
STRAWBERRY CAL USA 7 14.00 98.00 | CALABAZA Cc USA 1. 19.060 19.00
RASPBERRY A USA 5 15.00 75.00 | MESCLUN SALAD MESC USA 10 7.00 70.00
BLUEBERRY A USA 4 16.00 64.00 | EGG EX/LOOSE EXLOO USA 7 446.00 322.00
BLACKBERRY A USA 2 20.00 40.00 | HERBS ROSEMARY ROSE CHL 2 7.50 15.00
AVOCADO HASS c USA 4 35.00 140.00] MONEY PICK UP 888 0 0.00 0.00
MANGO RIPE M/RIP MEX 20 8.50 170.00 | SCALLION KING USA 2 314.00 28.00
TOMATO #1 5X6 USA 3 17.00 51.00 | SQUASH BUTTERNUT BUIN USA 1 17.00 17.00
TOMATO PLUM Cc MEX 2 21.00 42.00
TOMATO GRAPE R USA 3 11.00 33.00
LETTUCE . ICEBERG A USA 1 25.00 25.00
ROMAINE CA-A USA 4 29.00 116.00
CABBAGE GR GR USA 1 14.00 14.00
FLOWER ORCHID 100 USA 2 25.00 50.00
BROCCOLI CROWN CROW USA 4 22.00 88.00
RABE ANDY USA 1 32.00 32.00
ASPARAGUS LG USA 3 19.00 57.00
SPINACH BUSH USA 1 22.00 22.00
SPINACH BABY BA/SP USA 11 6.50 71.50
GREEN COLLARD COALD USA 1 14.00 14.00
GREEN KALE KALE USA 1 14.00 14.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 1 32.00 32.00
SHALLOT JAR/5LB SJ#5 USA 1 12.00 12.00
RADICCIO.. RD/CO USA 1 12.00 12:00
BASIL A USA 1 20.00 20.00
BABY ARRUGULA BA USA 6 10.50 63.00
CILANTRO c USA 1 27:00 27.00
BEETS 25LB LBAG CAN 1 9.00 9.00 Total Boxes: 169.0
PEPPER GREEN GR USA 2 19.00 38.00 Delivery §$ 219.70
PEPPER RED RED USA 3 30.00 90.00
YELLOW PEPPER YELL USA 3B 14.00 42.00 Shipment 3,199.70
JALAPINO JALPN HOL 1 14.00 VM O00 a ee
CUCUMBER CUM MEX 1 20.00 20.00
SQUASH GREEN GR USA 1 19.00 19.00 Cash Receipt:
SQUASH YELLOW YEL MEX 1 14.00 LO | mm
GARLIC JAR JBOX USA 1 58.00 58.00
MUSHROOM WASH 10LB USA 2 F700 34.00 Signature
MUSH SPECIAL 10SP USA 4 18.00 72.00
Printed on Oct 12, 2020 ****%* Balance : 169,045.00

The perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)).
products derived from these commodities an

commodities listed on this invoice are sold subject to the statutory trust authorized by section 5
The seller of these commodities retains a trust claim over these commodities, p )
d any receivables or proceed from the sale of these commodities until full payment is recieved.

(c) of the perishable agricultural
all inventories of food or other
K&S Case 1:20-cv-08786-GHW_ Document 9-6 Firma '1d/380P*Bage 20 bPga 347038 105°

 

 

 

 

 

 

 

INVOICE
ShipTo: # 1TEB 100 BROAD STREET LLC (ESSEN) Invoice No. 338988
#100 Broad st
NY, NY 10004 Date 11/22/2019
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 30.00 30.00 | CARROT HNDPLD BABY HNBA USA 1 16.00 16.00
STAR RUBY e USA 1 30.00 30.00 | ONION SPANISH SPI USA 2 14.00 28.00
POMEGRANATEs Cc USA 1 36.00 36.00 | ONION RED RD-J USA 1 11.00 11.00
SEEDLESS GREEN GR USA 1 29.00 29.00 | TOFU s USA 1, 22..50 13.50
FUYU Cc USA L 8.00 8.00 | PINE GOLDEN GOL USA 2 13.00 26.00
KIWI LOOSE LLOO USA 1 24.00 24.00 | BANANA BNA ECU 2 15.50 31.00
WATERMELON SEED USA 1 37.00 37.00 | BANANA Y.G ¥+G ECU 1 15.50 15.50
CANTALOUP c USA 1 19.00 19.00 | MESCLUN SALAD MESC USA 4 7.00 28.00
JUICE ORANGE 100 USA 3 19.00 57.00 | EGG EX/LOOSE EXLOO USA 5 46.00 230.00
SUNKIST ORANGE 56 USA 3 26.00 78.00 | YUKON A BOX Y ABO USA 1 34.00 34.00
LEMON SK SK/L USA 1 34.00 34.00 | SCALLION KING USA 2 14.00 28.00
STRAWBERRY CAL USA 7 14.00 98.00
RASPBERRY A USA 4 12.00 48.00
BLUEBERRY A USA 5 17.00 85.00
BLACKBERRY A USA 2 18.00 36.00
PAPAYA RED RIPE RIPE MEX 1 30.00 30.00
MANGO RIPE M/RIP MEX 10 8.50 85.00
TOMATO #1 5X6 USA 2 17.00 34.00
TOMATO PLUM Cc MEX 1 20.00 20.00
TOMATO GRAPE R USA 1 10.00 10.00
ROMAINE CA-A USA 1 25.00 25.00
CABBAGE GR GR USA 1 14.00 14.00
CAULIFLOWER c USA 1 20.00 20.00
BROCCOLI CROWN CROW USA 4 20.00 80.00
ASPARAGUS LG USA 1 19.00 19.00
CELERY Cc USA 1 28.00 28.00
SPINACH BUSH USA 1 22.00 22.00
SPINACH BABY BA/SP USA 10 6.50 65.00
STRINGBEAN BEAN USA 1 58.00 58.00
ALFALFA CUP USA I iL2;00 12.00
BRUSSEL SP LOOSE USA 2 32.00 64.00
RADICCIO.. RD/CO USA 1 12.00 12.00
MINT A USA 1 12.00 12.00
BASIL A USA 1 20.00 20.00
BABY ARRUGULA BA USA 5 10.50 52.50
CILANTRO c USA 1 27.00 27.00
PEPPER GREEN GR USA 2 18.00 36.00
PEPPER RED RED USA 2 26.00 52.00 Total Boxes: 122.0
YELLOW PEPPER YELL USA 2 16.00 32.00 Delivery $ : 158.60
CUCUMBER CUM MEX 2 20.00 40.00
SQUASH GREEN GR USA 1 19.00 19.00 Shipment : 2,395.10
SQUASH YELLOW YEL MEX 1 14.00 VD 00 | mmm EE SS
GARLIC JAR JBOX USA 1 58.00 58.00
BOKCHOY BABY B/B USA 2 16.00 32.00| Cash Receipt:
MUSHROOM WASH 10LB USA 2 17.00 BOO | mm
POTATO IDAHO 90 USA 2 23.00 46.00
POTATO RED A BOX BOX A USA 1 28.00 28.00 Signature
CARROT LOOSE LOOSE USA 1 26.00 26.00
Printed on Oct 12, 2020 eeeee% Balance : 155,609.30

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act. 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
Case 1:20-cv-08786-GHW Document 9-6 Filed 10/26/20 Page 31Rsfe32 11/29/2019
K&S

22-19 160 Street
Whitestone, NY 11357

Telephone : 718)767-2808 Fax: 347)438-1053

Ship To: #1TEB 100 BROAD STREET LLC (ESSEN) From : To:
#100 Broad st

NY, NY 10004
212) 943-0100

 

11/24/2019 11/29/2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shipped Amont Payment
11/24 Sunday 0.00 0.00
11/25 Monday 3460.70 0.00
11/26 Tuesday 3772.10 0.00
Lif 27 Wednesday 2708.80 0.00
11/28 Thursday 0.00 0.00
11/29 Friday 0.00 0.00
Shipped Total 9941.60 Paid Total 0.00
Delivery Charge 0.00 Credit Memo
Credit 0.00
SSS Se ee ee Date +/- Qty Item Price Amount
Sub-Total (+) SG 60 9 gem eeeeeeemeeeoreeeeee
Prev.Balance(+) 158,004.40 No credit has been recorded
Payment 0.00
Current Balance 167,946.00
AR Aging Report Current Balance 167,946.00
Ist Week 9,941.60 Received Amount (- )
2nd Week 16,220.20 This Week Balance
3rd Week & Over 141,784.20 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
Case 1:20-cv-08786-GHW Document 9-6 Filed 10/26/20 Page 32 Wane 12272019

K&S
22-19 160 Street
Whitestone, NY 11357

 

Telephone : 718)767-2808 Fax: 347)438-1053
Ship To: #1TEB 100 BROAD STREET LLC (ESSEN) From : To:
#100 Broad st
NY, NY 10004 12/22/2019 12/27/2019

212) 943-0100

 

 

 

 

 

Shipped Amont Payment

12/22 Sunday 0.00 0.00
12/23 Monday 2647.30 0.00
12/24 Tuesday 2538.10 0.00
12/25 Wednesday 0.00 0.00
12/26 Thursday 0.00 0.00
V2/27 Friday 1473.50 0.00

Shipped Total 6658.90 Paid Total 0.00

Delivery Charge 0.00 Credit Memo

Credit 0.00 ==
mote ee ee Date +/- Oty Item Price Amount
Sub-Total (+) 6,658.90 enn n nnn nnn nnn -------- === - 5+ +++ +--+ ++
Prev.Balance(+) 172,686.80 No credit has been recorded
Payment 0.00

Current Balance 179,345.70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AR Aging Report Current Balance 179,345.70
Ist Week 6,658.90 Received Amount (- )
2nd Week 14,324.60 This Week Balance
as
3rd Week & Over 158,362.20 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved,

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
